UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-14412 Farmers Capital Bank Corporation (Exact name of registrant as specified in its charter) Kentucky 61-1017851 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) P.O. Box 309, 202 West Main St. Frankfort, Kentucky (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (502) 227-1600 Securities registered pursuant to Section 12(b) of the Act: Common Stock - $.125 per share Par Value The NASDAQ Global Select Market (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o 8 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes o No x The aggregate market value of the registrant’s outstanding voting stock held by non-affiliates on June 30, 2009 (the last business day of the registrant’s most recently completed second fiscal quarter) was $185 million based on the closing price per share of the registrant’s common stock reported on the NASDAQ. As of March 11, 2010 there were 7,378,605 shares of common stock outstanding. Documents incorporated by reference: Portions of the Registrant’s Proxy Statement relating to the Registrant’s 2010 Annual Meeting of Shareholders are incorporated by reference into Part III. An index of exhibits filed with this Form 10-K can be found on page 106. 9 FARMERS CAPITAL BANK CORPORATION FORM 10-K INDEX Page Part I Item 1. Business 11 Item 1A. Risk Factors 21 Item 1B. Unresolved Staff Comments 30 Item 2. Properties 30 Item 3. Legal Proceedings 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 Item 6. Selected Financial Data 34 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 60 Item 8. Financial Statements and Supplementary Data 61 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information Part III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions Item 14. Principal Accounting Fees and Services Part IV Item 15. Exhibits, Financial Statement Schedules Signatures Index of Exhibits 10 PART I Item 1. Business The disclosures set forth in this item are qualified by Item 1A (“Risk Factors”) beginning on page 16 and the section captioned “Forward-Looking Statements” in Item 7 (“Management’s Discussion and Analysis of Financial Condition and Results of Operations”) beginning on page 35 of this report and other cautionary statements contain elsewhere in this report. Organization Farmers Capital Bank Corporation (the “Registrant”, “Company”, “we”, “us”, or “Parent Company”) is a bank holding company.The Registrant was originally formed as a bank holding company under the Bank Holding Company Act of 1956, as amended, on October 28, 1982 under the laws of the Commonwealth of Kentucky.During 2000, the Federal Reserve Board granted the Company financial holding company status. The Company withdrew its financial holding company election subsequent to the sale KHL Holdings, LLC (“KHL Holdings”) during the third quarter of 2009. The Company’s subsidiaries provide a wide range of banking and bank-related services to customers throughout Central and Northern Kentucky.The bank subsidiaries owned by the Company include Farmers Bank & Capital Trust Company ("Farmers Bank"), Frankfort, Kentucky; United Bank & Trust Company ("United Bank"), Versailles, Kentucky; The Lawrenceburg Bank and Trust Company ("Lawrenceburg Bank"), Lawrenceburg, Kentucky; First Citizens Bank (“First Citizens”), Elizabethtown, Kentucky; and Citizens Bank of Northern Kentucky, Inc. (“Citizens Northern”), Newport, Kentucky. The Company also owns FCB Services, Inc., ("FCB Services"), a nonbank data processing subsidiary located in Frankfort, Kentucky; Kentucky General Life Insurance Company, Inc., (“Kentucky General Life”), an inactive nonbank insurance agency subsidiary located in Frankfort, Kentucky; Kentucky General Holdings, LLC, (“Kentucky General”), in Frankfort, Kentucky, which previously held a 50% voting interest in KHL Holdings prior to its sale. KHL Holdings owned a 100% interest in Kentucky Home Life Insurance Company (“KHL Insurance”) that it acquired in January 2005; FFKT Insurance Services, Inc., (“FFKT Insurance”), a captive property and casualty insurance company in Frankfort, Kentucky; EKT Properties, Inc., established during 2008 to manage and liquidate certain real estate properties repossessed by the Company; and Farmers Capital Bank Trust I (“Trust I”), Farmers Capital Bank Trust II (“Trust II”), and Farmers Capital Bank Trust III (“Trust III”), which are unconsolidated trusts established to complete the private offering of trust preferred securities. In the case of Trust I and Trust II, the proceeds of the offerings were used to finance the cash portion of the acquisition of Citizens Bancorp Inc. (“Citizens Bancorp”). For Trust III, the proceeds of the offering were used to finance the cost of acquiring Company shares under a share repurchase program. The Company provides a broad range of financial services to individuals, corporations, and others through its 36 banking locations in 23 communities throughout Central and Northern Kentucky.These services primarily include the activities of lending, receiving deposits, providing cash management services, safe deposit box rental, and trust activities.While the chief decision-makers monitor the revenue streams of the various products and services, operations are managed and financial performance is evaluated on a Company-wide basis.Operating segments are aggregated into one as operating results for all segments are similar. Accordingly, all of the financial service operations are considered by management to be aggregated in one reportable operating segment.As of December 31, 2009, the Company had $2.2 billion in consolidated assets. Organization Chart Subsidiaries of Farmers Capital Bank Corporation at December 31, 2009 are indicated in the table that follows. Percentages reflect the ownership interest held by the parent company of each of the subsidiaries. Tier 2 subsidiaries are direct subsidiaries of Farmers Capital Bank Corporation. Tier 3 subsidiaries are direct subsidiaries of the Tier 2 subsidiary listed immediately above them. Tier 4 subsidiaries are direct subsidiaries of the Tier 3 subsidiary listed immediately above them. Tier 5 subsidiaries are direct subsidiaries of the Tier 4 subsidiary listed immediately above them. Tier Entity 1 Farmers Capital Bank Corporation, Frankfort, KY 2 United Bank & Trust Company, Versailles, KY 100% 3 EGT Properties, Inc., Georgetown, KY 100% 4 NUBT Properties, LLC, Georgetown, KY 83% 5 Flowing Creek Realty, LLC, Bloomfield, IN 67% 2 The Lawrenceburg Bank and Trust Company, Lawrenceburg KY 100% 2 Farmers Bank & Capital Trust Company, Frankfort, KY 100% 3 Farmers Bank Realty Co., Frankfort, KY 100% 3 Leasing One Corporation, Frankfort, KY 100% 11 3 EG Properties, Inc., Frankfort, KY 100% 3 Austin Park Apartments, LTD, Frankfort, KY 99% 3 FA Properties, Inc., Frankfort, KY 100% 3 FORE Realty, LLC, Frankfort, KY 100% 3 Frankfort Apartments II, LTD, Frankfort, KY 99.9% 3 St. Clair Properties, LLC, Frankfort, KY 95% 3 Farmers Capital Insurance Corporation, Frankfort, KY 100% 4 Farmers Fidelity Insurance Agency, LLP, Lexington, KY 50% 2 First Citizens Bank, Elizabethtown, KY 100% 2 Citizens Bank of Northern Kentucky, Inc., Newport, KY 100% 3 ENKY Properties, Inc., Newport, KY 100% 4 NUBT Properties, LLC, Georgetown, KY 17% 5 Flowing Creek Realty, LLC, Bloomfield, IN 67% 2 FCB Services, Inc., Frankfort, KY 100% 2 Kentucky General Holdings, LLC, Frankfort, KY 100% 2 FFKT Insurance Services, Inc., Frankfort, KY 100% 2 Farmers Capital Bank Trust I, Frankfort, KY 100% 2 Farmers Capital Bank Trust II, Frankfort, KY 100% 2 Farmers Capital Bank Trust III, Frankfort, KY 100% 2 EKT Properties, Inc. Frankfort, KY (100%) 2 Kentucky General Life Insurance Company, Frankfort, KY (Inactive) Farmers Bank and Subsidiaries Farmers Bank, originally organized in 1850, is a state chartered bank engaged in a wide range of commercial and personal banking activities, which include accepting savings, time and demand deposits; making secured and unsecured loans to corporations, individuals and others; providing cash management services to corporate and individual customers; issuing letters of credit; renting safe deposit boxes; and providing funds transfer services.The bank's lending activities include making commercial, construction, mortgage, and personal loans and lines of credit.The bank serves as an agent in providing credit card loans.It acts as trustee of personal trusts, as executor of estates, as trustee for employee benefit trusts and as registrar, transfer agent and paying agent for bond issues.Farmers Bank is the general depository for the Commonwealth of Kentucky and has been for more than 70 years. Farmers Bank is the largest bank operating in Franklin County based on total bank deposits in the county.It conducts business in its principal office and four branches within Frankfort, the capital of Kentucky.Franklin County is a diverse community, including government, commerce, finance, industry, medicine, education and agriculture.The bank also serves many individuals and corporations throughout Central Kentucky.On December 31, 2009, it had total consolidated assets of $591 million, including loans net of unearned income of $325 million.On the same date, total deposits were $437 million and shareholders' equity totaled $49.4 million. On October 23, 2009, the Company announced that it is in the preliminary stages of merging Lawrenceburg Bank into Farmers Bank.The Company applied for regulatory approval for the merger in the first quarter of 2010 with an anticipated effective date for the merger in the second quarter of 2010. Farmers Bank had nine active subsidiaries during 2009:Farmers Bank Realty Co. ("Farmers Realty"), Leasing One Corporation ("Leasing One"), Farmers Capital Insurance Corporation (“Farmers Insurance”), EG Properties, Inc. (“EG Properties”), FA Properties, Inc. (“FA Properties”), FORE Realty, LLC (“FORE Realty”), St. Clair Properties, LLC (“St. Clair Properties”), Austin Park Apartments, LTD (“Austin Park”), and Frankfort Apartments II, LTD (“Frankfort Apartments”). Farmers Realty was incorporated in 1978 for the purpose of owning certain real estate used by the Company and Farmers Bank in the ordinary course of business.Farmers Realty had total assets of $3.3 million on December 31, 2009. 12 Leasing One was incorporated in August 1993 to operate as a commercial equipment leasing company.It is located in Frankfort and is currently licensed to conduct business in twelve states.At year-end 2009, it had total assets of $19.6 million, including leases net of unearned income of $13.0 million. Farmers Insurance was organized in 1988 to engage in insurance activities permitted to the Company under federal and state law.Farmers Bank capitalized this corporation in December 1998.Farmers Insurance acts as an agent for Commonwealth Land Title Co.At year-end 2009 it had total assets of $659 thousand.Farmers Insurance holds a 50% interest in Farmers Fidelity Insurance Company, LLP (“Farmers Fidelity”).The Creech & Stafford Insurance Agency, Inc., an otherwise unrelated party to the Company, also holds a 50% interest in Farmers Fidelity. Farmers Fidelity is a direct writer of property and casualty coverage, both individual and commercial. In November 2002 Farmers Bank incorporated EG Properties.EG Properties is involved in real estate management and liquidation for certain properties repossessed by Farmers Bank.It had total assets of $3.7 million at December 31, 2009. In July 2008, Farmers Bank incorporated FA Properties, which owns automobiles that are used by the Company and Farmers Bank in the ordinary course of business. It had total assets of $359 thousand at year-end 2009. FORE Realty was organized in December 2009 for the purpose of managing and liquidating certain other properties repossessed by Farmers Bank. It had total assets of $892 thousand at year-end 2009. Farmers Bank is a limited partner in Austin Park and Frankfort Apartments, two low income housing tax credit partnerships located in Frankfort, Kentucky.These investments provide for federal income tax credits to the Company.Farmers Bank’s aggregate investment in these partnerships was $619 thousand at year-end 2009. In December 2009 Farmers Bank became a limited partner in St. Clair Properties. The objective of St. Clair Properties is to restore and preserve certain qualifying historic structures in Frankfort for which the Company receives federal and state tax credits. Farmers Bank’s investment in St. Clair Properties was $23 thousand at year-end 2009. This amount represents Farmers Bank’s initial investment, which is expected to increase approximately $200 thousand when the final credit amounts are determined. United Bank and Subsidiaries On February 15, 1985, the Company acquired United Bank, a state chartered bank originally organized in 1880.It is engaged in a general banking business providing full service banking to individuals, businesses and governmental customers.On November 1, 2008, the Company merged Farmers Bank & Trust Company (“Farmers Georgetown”) and Citizens Bank of Jessamine County (“Citizens Jessamine”) into United Bank. Each of these three banks was previously a wholly-owned subsidiary of the Company. United Bank conducts business in its principal office and two branches in Woodford County, Kentucky, four branches in Scott County, Kentucky, two branches in Fayette County, Kentucky, and four branches in Jessamine County, Kentucky.Based on total bank deposits in Woodford County, United Bank is the second largest bank operating in Woodford County with total consolidated assets of $736 million and total deposits of $537 million at December 31, 2009. United Bank had one subsidiary during 2009, EGT Properties, Inc. EGT Properties was created in March 2008 as a subsidiary of Farmers Georgetown before its merger with United Bank and is involved in real estate management and liquidation for certain repossessed properties of United Bank.In addition, EGT Properties holds an 83% interest in NUBT Properties, LLC (“NUBT”), the parent company of Flowing Creek Realty, LLC (“Flowing Creek”). Flowing Creek holds real estate that has been repossessed by multiple subsidiaries of the Company along with parties unrelated to the Company. NUBT holds a 67% interest in Flowing Creek and unrelated financial institutions hold the remaining 33% interest. EGT Properties had total assets of $18.6 million at year-end 2009. Prior to 2009, United Bank operated EV Properties, Inc. (“EV Properties”). EV Properties was involved in real estate management and liquidation for certain properties repossessed by United Bank. EV Properties was dissolved on December 31, 2008. Lawrenceburg Bank On June 28, 1985, the Company acquired Lawrenceburg Bank, a state chartered bank originally organized in 1885.It is engaged in a general banking business providing full service banking to individuals, businesses and governmental customers.During 1998, it moved its charter and main office to Harrodsburg, Kentucky in Mercer County. In 2007, it changed from a national to a state chartered bank and subsequently returned its charter location back to Lawrenceburg. Lawrenceburg Bank conducts business at its main office and one branch site in Anderson County, Kentucky, one branch in Mercer County, Kentucky, and one branch in Boyle County, Kentucky.Based on total bank deposits in Anderson County, Lawrenceburg Bank is the largest bank operating in Anderson County.Total assets were $245 million and total deposits were $198 million at December 31, 2009. On October 23, 2009, the Company announced that it is in the preliminary stages of merging Lawrenceburg Bank into Farmers Bank.The Company applied for regulatory approval for the merger in the first quarter of 2010 with an anticipated effective date for the merger in the second quarter of 2010. First Citizens On March 31, 1986, the Company acquired First Citizens, a state chartered bank originally organized in 1964.It is engaged in a general banking business providing full service banking to individuals, businesses and governmental customers. It conducts business at its main 13 office and three branches in Hardin County, Kentucky along with two branch offices in Bullitt County, Kentucky.During 2003 First Citizens incorporated EH Properties, Inc.This company was involved in real estate management and liquidation for certain properties repossessed by First Citizens.EH Properties was dissolved in January, 2007. On October 8, 2004, First Citizens acquired Financial National Electronic Transfer, Inc. (“FiNET”), a data processing company that specializes in the processing of federal benefit payments and military allotments, headquartered in Radcliff, Kentucky.Effective January 1, 2005 FiNET was merged into First Citizens. These services are now operated using the name of FirstNet. On November 2, 2006, First Citizens announced the signing of a definitive agreement to acquire the military allotment operation of PNC Bank, National Association based in Elizabethtown, Kentucky. The operation specializes in the processing of data associated with military allotments and federal benefit payments. The transaction was completed on January 12, 2007 and merged into First Citizens and its FirstNet operations. Based on total bank deposits in Hardin County, First Citizens ranks third in size compared to all banks operating in Hardin County.Total assets were $302 million and total deposits were $257 million at December 31, 2009. Citizens Northern On December 6, 2005, the Company acquired Citizens Bancorp in Newport, Kentucky.Citizens Bancorp was subsequently merged into Citizens Acquisition, a former bank holding company subsidiary of the Company. During January 2007, Citizens Acquisition was merged into the Company, leaving Citizens Northern as a direct subsidiary of the Company. Citizens Northern is a state chartered bank organized in 1993 and is engaged in a general banking business providing full service banking to individuals, businesses, and governmental customers.It conducts business in its principal office in Newport and four branches in Campbell County, Kentucky, one branch in Boone County, Kentucky and two branches in Kenton County, Kentucky. Based on total bank deposits in Campbell County, Citizens Northern ranks second in size compared to all banks operating in Campbell County.At year-end 2009 it had total assets and deposits of $274 million and $214 million, respectively. Citizens Financial Services, formerly an investment brokerage subsidiary of Citizens Acquisition, was dissolved during 2006. In March 2008 Citizens Northern incorporated ENKY Properties, Inc. (“ENKY”). ENKY was established to manage and liquidate certain real estate properties repossessed by Citizens Northern. In addition, ENKY holds a 17% interest in NUBT, the parent company of Flowing Creek. Flowing Creek holds real estate that has been repossessed by multiple subsidiaries of the Company along with parties unrelated to the Company. NUBT holds a 67% interest in Flowing Creek and unrelated financial institutions hold the remaining 33% interest. ENKY had total assets of $1.2 million at year-end 2009. Farmers Georgetown On June 30, 1986, the Company acquired Farmers Georgetown, a state chartered bank originally organized in 1850 located in Scott County, Kentucky. On November 1, 2008, the Company merged Farmers Georgetown into United Bank. Based on the deposits at its Scott County locations, United Bank has the largest market presence in Scott County. Citizens Jessamine On October 1, 2006, the Company acquired Citizens National Bancshares (“Citizens Bancshares”), the former one-bank holding company of Citizens Jessamine. Citizens Bancshares was subsequently merged into the Company, leaving Citizens Jessamine as a direct subsidiary of the Company. Citizens Jessamine, organized in 1996 as a national charter bank located in Jessamine County, Kentucky, was merged into United Bank on November 1, 2008.Based on the deposits at its Jessamine County locations, United Bank has the largest market presence in Jessamine County. Nonbank Subsidiaries FCB Services, organized in 1992, provides data processing services and support for the Company and its subsidiaries.It is located in Frankfort, Kentucky. It also performs data processing services for nonaffiliated entities.FCB Services had total assets of $4.1 million at December 31, 2009. Kentucky General was incorporated in November 2004. Kentucky General previously held a 50% voting interest in KHL Holdings prior to its sale during the third quarter of 2009.KHL Holdings owned a 100% interest in KHL Insurance that it acquired in 2005. KHL Insurance writes credit life and health insurance in Kentucky. EKT was created in September 2008 to manage and liquidate certain real estate properties repossessed by the Company’s subsidiary banks. On December 31, 2009, EKT had total assets of $4.1 million. Kentucky General Life was incorporated during 2000 to engage in insurance activities permitted by federal and state law.This corporation has remained inactive since its inception. 14 Trust I, Trust II, and Trust III are each separate Delaware statutory business trusts sponsored by the Company.The Company completed two private offerings of trust preferred securities during 2005 through Trust I and Trust II totaling $25.0 million. During 2007, the Company completed a private offering of trust preferred securities totaling $22.5 million. The Company owns all of the common securities of each of the Trusts. The Company does not consolidate the Trusts into its financial statements consistent with applicable accounting standards. FFKT Insurance was incorporated during 2005. It is a captive property and casualty insurance company insuring primarily deductible exposures and uncovered liability related to properties of the Company. It had total assets of $3.8 million at December 31, 2009. Lending A significant part of the Company’s operating activities include originating loans, approximately 84% of which are secured by real estate at December 31, 2009.Real estate lending primarily includes loans secured by owner and non-owner occupied one-to-four family residential properties as well as commercial real estate mortgage loans to developers and owners of other commercial real estate.Real estate lending primarily includes both variable and adjustable rate products.Loan rates on variable rate loans generally adjust upward or downward immediately based on changes in the loan’s index, normally prime rate as published in the Wall Street Journal.Rates on adjustable rate loans move upward or downward after an initial fixed term of normally one, three, or five years. Rate adjustments on adjustable rate loans are made annually after the initial fixed term expires and are indexed mainly to shorter-term Treasury indexes.Generally, variable and adjustable rate loans contain provisions that cap the amount of interest rate increases over the life of the loan of up to 600 basis points and lifetime floors of 100 basis points. In addition to the lifetime caps and floors on rate adjustments, loans secured by residential real estate typically contain provisions that limit annual increases at a maximum of 100 basis points. There is typically no annual limit applied to loans secured by commercial real estate. The Company also makes fixed rate commercial real estate loans to a lesser extent with repayment terms generally not exceeding 12 months.The Company’s subsidiary banks make first and second residential mortgage loans secured by real estate not to exceed 90% loan to value without seeking third party guarantees.Commercial real estate loans are made primarily to small and mid-sized businesses, secured by real estate not exceeding 80% loan to value.Other commercial loans are asset based loans secured by equipment and lines of credit secured by receivables and include lending across a diverse range of business types. Commercial lending and real estate construction lending, including commercial leasing, generally includes a higher degree of credit risk than other loans, such as residential mortgage loans.Commercial loans, like other loans, are evaluated at the time of approval to determine the adequacy of repayment sources and collateral requirements.Collateral requirements vary to some degree among borrowers and depend on the borrower’s financial strength, the terms and amount of the loan, and collateral available to secure the loan.Credit risk results from the decreased ability or willingness to pay by a borrower.Credit risk also results when a liquidation of collateral occurs and there is a shortfall in collateral value as compared to a loans outstanding balance.For construction loans, inaccurate initial estimates of a project’s costs and the property’s completed value could weaken the Company’s position and lead to the property having a value that is insufficient to satisfy full payment of the amount of funds advanced for the property.Secured and unsecured consumer loans generally are made for automobiles, boats, and other motor vehicles.In most cases loans are restricted to the subsidiaries' general market area. Supervision and Regulation The Company and its subsidiaries are subject to comprehensive supervision and regulation that affect virtually all aspects of their operations. These laws and regulations are primarily intended to protect depositors and borrowers and, to a lesser extent, stockholders. Changes in applicable laws, regulations, or in the policies of banking and other government regulators may have a material adverse effect on our current or future business. The following summarizes certain of the more important aspects of the relevant statutory and regulatory provisions. Supervisory Authorities The Company is a bank holding company, registered with and regulated by the Federal Reserve Board (“FRB”). All five of its subsidiary banks are Kentucky state-chartered banks. Three of the Company’s subsidiary banks are members of their regional Federal Reserve Bank. The Company and its subsidiary banks are subject to supervision, regulation and examination by the Federal Deposit Insurance Corporation (“FDIC”) and the Kentucky Department of Financial Institutions (“KDFI”).The regulatory authorities routinely examine the Company and its subsidiary banks to monitor their compliance with laws and regulations, financial condition, adequacy of capital and reserves, quality and documentation of loans, payment of dividends, adequacy of systems and controls, credit underwriting and asset liability management, and the establishment of branches. The Company and its subsidiary banks are required to file regular reports with the FRB, the FDIC and the KDFI, as applicable. Capital The FRB, the FDIC, and the KDFI require the Company and its subsidiary banks to meet certain ratios of capital to assets in order to conduct their activities. To be well-capitalized, the institutions must generally maintain a Total Capital ratio of 10% or greater, a Tier 1 Capital ratio of 6% or greater, and a leverage ratio of 5% or better. For the purposes of these tests, Tier 1 Capital consists of common equity 15 and related surplus, retained earnings, and a limited amount of qualifying preferred stock, less goodwill (net of certain deferred tax liabilities) and certain core deposit intangibles. Tier 2 Capital consists of non-qualifying preferred stock, certain types of debt and a limited amount of other items. Total Capital is the sum of Tier 1 and Tier 2 Capital. In measuring the adequacy of capital, assets are generally weighted for risk. Certain assets, such as cash and U.S. government securities, have a zero risk weighting. Others, such as commercial and consumer loans, have a 100% risk weighting. Risk weightings are also assigned for off-balance sheet items such as loan commitments. The various items are multiplied by the appropriate risk-weighting to determine risk-adjusted assets for the capital calculations. For the leverage ratio mentioned above, assets are not risk-weighted. If the institution fails to remain well-capitalized, it will be subject to a series of restrictions that increase as the capital condition worsens. For instance, federal law generally prohibits a depository institution from making any capital distribution, including the payment of a dividend or paying any management fee to its holding company, if the depository institution would be undercapitalized as a result. Undercapitalized depository institutions may not accept brokered deposits absent a waiver from the FDIC, are subject to growth limitations, and are required to submit a capital restoration plan for approval, which must be guaranteed by the institution’s parent holding company. Significantly undercapitalized depository institutions may be subject to a number of requirements and restrictions, including orders to sell sufficient voting stock to become adequately capitalized, requirements to reduce total assets, and cessation of receipt of deposits from correspondent banks. Critically undercapitalized institutions are subject to the appointment of a receiver or conservator. Expansion and Activity Limitations With prior regulatory approval, the Company may acquire other banks or bank holding companies and its subsidiaries may merge with other banks. Acquisitions of banks located in other states may be subject to certain deposit-percentage, age or other restrictions. During the third quarter of 2009, the Company withdrew its financial company election with the sale of its KHL subsidiary. Financial holding companies and their subsidiaries are permitted to acquire or engage in activities such as insurance underwriting, securities underwriting and distribution, travel agency activities, broad insurance agency activities, merchant banking, and other nonbanking activities that the FRB determines to be financial in nature or complementary to these activities.The FRB normally requires some form of notice or application to engage in or acquire companies engaged in such activities. Under the Bank Holding Company Act and Gramm-Leach-Bliley Act, the Company is generally prohibited from engaging in or acquiring direct or indirect control of more than 5% of the voting shares of any company engaged in activities other than those referred to above. Limitations on Acquisitions of Bank Holding Companies In general, other companies seeking to acquire control of a bank holding company such as the Company would require the approval of the FRB under the Bank Holding Company Act. In addition, individuals or groups of individuals seeking to acquire control of a bank holding company such as the Company would need to file a prior notice with the FRB (which the FRB may disapprove under certain circumstances) under the Change in Bank Control Act. Control is conclusively presumed to exist if an individual or company acquires 25% or more of any class of voting securities of the bank holding company. Control may exist under the Change in Bank Control Act if the individual or company acquires 10% or more of any class of voting securities of the bank holding company and no shareholder holds a larger percentage of the subject class of voting securities. Deposit Insurance All of the Company’s subsidiary banks are members of the FDIC, and their deposits are insured by the FDIC’s Deposit Insurance Fund up to the amount permitted by law. The Company’s subsidiary banks are thus subject to FDIC deposit insurance assessments. The FDIC utilizes a risk-based assessment system that imposes insurance premiums based upon a risk matrix that takes into account a bank’s capital level and supervisory rating. Under the Federal Deposit Insurance Reform Act of 2005, which became law in 2006, the Company received a one-time assessment credit of $1.2 million that can be applied against future premiums, subject to certain limitations. Based on the one-time assessment credit, the Company was not required to pay any deposit insurance premiums in 2006 and unused credits from 2006 limited the amount of deposit insurance premiums to $55 thousand for 2007. Lower credits remained to offset assessments for 2008 and all such credits were exhausted during 2008. Financing Corporation (“FICO”) assessment costs were $166 thousand and $227 thousand for 2009 and 2008, respectively. FICO is a mixed-ownership government corporation established by the Competitive Equality Banking Act of 1987 possessing assessment powers in addition to the FDIC. The FDIC acts as a collection agent for FICO, whose sole purpose was to function as a financing vehicle for the now defunct Federal Savings& Loan Insurance Corporation. The Company’s participation in the FDIC’s Transaction Account Guarantee Program initiated during the fourth quarter of 2008 has also contributed to an increase in deposit insurance premiums. More information about this program can be found under the heading “Temporary Liquidity Guarantee Program” that follows. During the fourth quarter of 2008 the FDIC increased the deposit insurance from generally $100 thousand for each separately insured depositor to $250 thousand initially effective until December 31, 2009. The increased limits have been extended to June 30, 2013. In February 2009, the FDIC adopted a long-term deposit insurance fund (“DIF”) restoration plan as well as an additional emergency assessment for 2009. The restoration plan increases base assessment rates for banks in all risk categories with the goal of raising the DIF 16 reserve ratio from its then-current .40% to its statutorily mandated minimum of 1.15% within eight years (as amended). Beginning April 1, 2009 the FDIC establishes a banks initial base assessment rate, ranging between 12 and 45 basis points, depending on the banks risk category. The initial base assessment rate is then adjusted higher or lower to obtain the total base assessment rate. Adjustments to the initial base assessment rate are based on a banks level of unsecured debt, secured liabilities, and brokered deposits. The total base assessment rate ranges between 7 and 77.5 basis points and is applied to a banks assessable deposits when computing the FDIC insurance assessment amount. The FDIC’s emergency special assessment for 2009 was adopted on May 22 and supersedes its interim rule adopted in March that would have imposed a 20 basis point assessment with an option for an additional 10 basis point assessment. Under the final rule adopted, the FDIC imposed a special assessment of 5 basis points on a bank’s total assets minus Tier 1 capital as of June 30, 2009 and collected September 30, 2009. The Company paid $1.1 million related to the 2009 special assessment. The final rule also authorizes the FDIC to impose up to two additional 5 basis points assessments if needed while capping each assessment at 10 basis points of the banks assessment base. In addition to the FDIC’s special assessment for 2009, the FDIC in November 2009 approved a final rule requiring banks to prepay their estimated quarterly assessments for the fourth quarter of 2009 as well as all of 2010, 2011, and 2012 on December 30, 2009. The prepayment was adopted by the FDIC in lieu of an additional special assessment as summarized above. The assessment rate to be used for all periods covered in the prepayment plan was the banks assessment rate in effect as of September 30, 2009. The assessment rate will be increased by 3 basis points for all of 2011 and 2012. The prepayment is based on a bank’s regular assessment base (total domestic deposits) as of September 30, 2009, with an estimated quarterly increase of an estimated 5% annual growth rate through the end of 2012. The Company paid $8.2 million on December 30, 2009 related to this assessment. Prepaid FDIC insurance assessments are included in other assets on the Company’s balance sheet. Other Statutes and Regulations The Company and its subsidiary banks are subject to a myriad of other statutes and regulations affecting their activities. Some of the more important are: Anti-Money Laundering. Financial institutions are required to establish anti-money laundering programs that must include the development of internal policies, procedures, and controls; the designation of a compliance officer; an ongoing employee training program; and an independent audit function to test the performance of the programs. The Company and its subsidiary banks are also subject to prohibitions against specified financial transactions and account relationships as well as enhanced due diligence and “know your customer” standards in their dealings with foreign financial institutions and foreign customers.Financial institutions must take reasonable steps to conduct enhanced scrutiny of account relationships in order to guard against money laundering and to report any suspicious transactions. Recent laws provide the law enforcement authorities with increased access to financial information maintained by banks. Sections 23A and 23B of the Federal Reserve Act. The Company’s subsidiary banks are limited in their ability to lend funds or engage in transactions with the Company or other non-bank affiliates of the Company, and all transactions must be on an arms’-length basis and on terms at least as favorable to the subsidiary bank as prevailing at the time for transactions with unaffiliated companies. Dividends. The Parent Company’s principal source of cash flow, including cash flow to pay dividends to its shareholders, is the dividends that it receives from its subsidiary banks. Statutory and regulatory limitations apply to the subsidiary banks’ payments of dividends to the Parent Company as well as to the Parent Company’s payment of dividends to its shareholders. A depository institution may not pay any dividend if payment would cause it to become undercapitalized or if it already is undercapitalized. The federal banking agencies may prevent the payment of a dividend if they determine that the payment would be an unsafe and unsound banking practice. Moreover, the federal agencies have issued policy statements that provide that bank holding companies and insured banks should generally only pay dividends out of current operating earnings. Participation in the Capital Purchase Program (“CPP”) beginning in the first quarter of 2009 includes certain restrictions on the Company’s ability to pay dividends to its common shareholders. The Company is unable to declare dividend payments on shares of its common stock if it is in arrears on the dividends on its Series A preferred stock issued in connection with its participation in the CPP. Additionally, until January 9, 2012 the Company must have approval from the U.S. Treasury (“Treasury”) before it can increase dividends on its common stock above the last quarterly cash dividend per share it declared prior to October 14, 2008, which was $.33 per share. This restriction no longer applies if all of the Series A preferred stock has been redeemed by the Company or transferred by the Treasury. Additional information about the CPP can be found under the caption titled “Emergency Economic Stabilization Act of 2008 (“EESA”)” that follows. Community Reinvestment Act. The Company’s subsidiary banks are subject to the provisions of the Community Reinvestment Act of 1977 (“CRA”), as amended, and the federal banking agencies’ related regulations, stating that all banks have a continuing and affirmative obligation, consistent with safe and sound operations, to help meet the credit needs for their entire communities, including low and moderate-income neighborhoods. The CRA requires a depository institution’s primary federal regulator, in connection with its examination of the institution or its evaluation of certain regulatory applications, to assess the institution’s record in assessing and meeting the credit 17 needs of the community served by that institution, including low and moderate-income neighborhoods. The regulatory agency’s assessment of the institution’s record is made available to the public. Insurance Regulation.The Company’s subsidiaries that may underwrite or sell insurance products are subject to regulation by the Kentucky Department of Insurance. Consumer Regulation.The activities of the Company and its bank subsidiaries are subject to a variety of statutes and regulations designed to protect consumers. These laws and regulations: · limit the interest and other charges collected or contracted for by all of the Company’s subsidiary banks; · govern disclosures of credit terms to consumer borrowers; · require financial institutions to provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the community it serves; · prohibit discrimination on the basis of race, creed, or other prohibited factors in extending credit; · require all of the Company’s subsidiary banks to safeguard the personal non-public information of its customers, provide annual notices to consumers regarding the usage and sharing of such information and limit disclosure of such information to third parties except under specific circumstances; and · govern the manner in which consumer debts may be collected by collection agencies. The deposit operations of the Company’s subsidiary banks are also subject to laws and regulations that: · require disclosure of the interest rate and other terms of consumer deposit accounts; · impose a duty to maintain the confidentiality of consumer financial records and prescribe procedures for complying with administrative subpoenas of financial records; and · govern automatic deposits to and withdrawals from deposit accounts and customers’ rights and liabilities arising from the use of automated teller machines and other electronic banking services. Emergency Economic Stabilization Act of 2008 (“EESA”). EESA was signed into law on October 3, 2008 as a measure to stabilize and provide liquidity to the U.S. financial markets. Under EESA, the Troubled Asset Relief Program (“TARP”) was created. TARP granted the Treasury authority to, among other things, invest in financial institutions and purchase troubled assets in an aggregate amount up to $700 billion. In connection with TARP, the CPP was launched on October 14, 2008. Under the CPP, the Treasury announced a plan to use up to $250 billion of TARP funds to purchase equity stakes in certain eligible financial institutions, including the Company. The Company was preliminarily approved for $30 million of equity capital in December 2008 with the transaction closing in January 2009. In the transaction, the Company issued 30 thousand shares of fixed-rate cumulative perpetual preferred stock to the Treasury. The Company must pay a 5% cumulative dividend during the first five years the preferred shares are outstanding, resetting to 9% thereafter if not redeemed, and includes certain restrictions on dividend payments of lower ranking equity. Under original terms, the Company could not redeem the preferred shares during the first three years after issuance except with the proceeds from a qualified equity offering as defined in the agreement. Subsequent regulations from Treasury allow CPP participants to now redeem the preferred shares at any time. As conditions relating to CPP evolve, Treasury will likely issue additional regulations as permitted under the program. As required by the CPP, the Company also issued warrants to the Treasury to purchase common shares equal to 15% of the value of the preferred stock, with the number of warrants and exercise price determined based on the 20-day average closing price of the common shares ending on the day prior to preliminary approval. The warrants allow the U.S. Treasury to purchase 223,992 shares of Company common stock at an exercise price of $20.09 per share. Both the preferred shares and warrants are accounted for as additions to the Company’s regulatory capital. Temporary Liquidity Guarantee Program (“TLGP”). The TLGP consists of two separate programs implemented by the FDIC in October 2008. This includes the Debt Guarantee Program (“DGP”) and the Transaction Account Guarantee Program (“TAGP”). These programs were initially provided at no cost to participants during the first 30 days. Eligible institutions that do not “opt out” of either of these programs become participants by default and will incur the fees assessed for taking part. Under the DGP, as amended, eligible participating entities were permitted to issue senior unsecured debt guaranteed by the FDIC through October 31, 2009. The guarantee by the FDIC would expire on the earlier of the maturity date of the debt or December 31, 2012. During October 2009 the FDIC adopted final rules to phase out the DGP. The DGP expired October 31, 2009; however, the FDIC established a six month emergency guarantee facility effective upon the expiration of the DGP. Subject to its prior approval, the FDIC will provide guarantees of senior debt issued after October 31, 2009 through April 30, 2010 with the guarantee expiring on the earlier of the maturity date of the debt or December 31, 2012. The Company chose to opt out of the DGP. 18 Under the TAGP, the FDIC guarantees 100% of certain noninterest bearing transaction accounts up to any amount to participating FDIC insured institutions. The unlimited coverage, initially to expire on December 31, 2009, was extended by the FDIC in August 2009 and is now set to expire on June 30, 2010. The Company opted to participate in the TAGP, including the extension period. All participating institutions initially paid an additional 10 basis point quarterly-assessed fee on certain noninterest bearing transaction accounts that exceed the existing $250 thousand deposit insurance limit. The Company incurred the additional 10 basis point annual fee through the original expiration date of December 31, 2009 of the program. For coverage after December 31, 2009, the program calls for an increase in the annualized assessment based on an institutions risk category. Institutions in risk category one and two will be assessed a 15 basis point and 20 basis point fee, respectively. Institutions in risk category three and four will be assessed a 25 basis point fee. References under the caption “Supervision and Regulation” to applicable statutes and regulations are brief summaries of portions thereof which do not purport to be complete and which are qualified in their entirety by reference thereto. Recent Regulatory Events and Increased Capital Requirements The Company’s subsidiary banks are subject to capital-based regulatory requirements.The Company has historically managed its banks’ capital levels with the goal of meeting the criteria established by its regulators for each bank subsidiaries to be “well-capitalized.” Historically, to be well- capitalized, a depository institution needed to have a Tier 1 leverage capital ratio of at least 5% and a Total risk-based capital ratio of 10%.As of December 31, 2009, each of the Company’s five subsidiary banks satisfied these capital ratios. Although each of the Company’s subsidiary banks was well-capitalized as of December 31, 2009, some of their capital levels have decreased over the past eighteen months as a result of the economic downturn that began in late 2007.Because of the turmoil in the banking markets and continued difficulty many banks are experiencing with their loan portfolios, bank regulatory agencies are increasingly requiring banks to maintain higher capital reserves as a cushion for dealing with any further deterioration in their loan portfolios in order to maintain well-capitalized status.Following recent examinations, the Company’s banking regulators have required capital infusions in order to satisfy higher minimum capital ratios at three of the Company’s banking subsidiaries and have taken other supervisory actions. Parent Company.In the summer of 2009, the Federal Reserve Bank of St. Louis (“FRB St. Louis”) conducted an examination of the Parent Company.Primarily due to the regulatory actions and capital requirements at three of the Company’s subsidiary banks, as discussed below, the FRB St. Louis and the KDFI requested that the Parent Company enter into a Memorandum of Understanding.The Company’s board approved entry into the Memorandum of Understanding at a regular board meeting on October 26, 2009.Pursuant to the Memorandum of Understanding, the Company agreed to: (1) develop an acceptable capital plan to ensure that the consolidated organization remains well-capitalized and each of its subsidiary banks meet the capital requirements imposed by their regulator as described below, (2) reduce the next quarterly dividend on the Company’s common stock from $.25 per share to $.10 per share, and (3) not make future interest payments on trust preferred securities or dividends on common or preferred stock without seeking prior approval from FRB St. Louis. The Company received approval for both its regularly scheduled trust preferred payments and dividends on its Series A preferred stock through the end of 2009, as well as a $.10 per share dividend on its common stock that was declared on October 26, 2009.Representatives of FRB St. Louis have indicated to the Company that as long as our subsidiaries show adequate normalized earnings to support the quarterly payments on its trust preferred securities and quarterly dividends on its Series A preferred stock and common stock, they will provide the required prior approval. The Company also received approval for its regularly scheduled trust preferred interest payments through the first quarter of 2010 and dividends on its Series A preferred stock that was paid on February 16, 2010 (the last time such approval was requested by the Company). The Company determined to forego the dividend that has historically been declared on its common stock in the first quarter of 2010 in an effort to conserve capital. Lawrenceburg Bank.As a result of an examination conducted in March 2009, on May 15, 2009, Lawrenceburg Bank entered into a Memorandum of Understanding with the FRB St. Louis and the KDFI. The Memorandum of Understanding, among other things, requires Lawrenceburg Bank to achieve and maintain a Leverage Ratio of at least 8%.On October 23, 2009, the Company announced that it is in the preliminary stages of merging Lawrenceburg Bank into Farmers Bank.The Company applied for regulatory approval for the merger in the first quarter of 2010 with an anticipated effective date for the merger in the second quarter of 2010. The Company has received regulatory approval from the KDFI, but has yet to receive a response from the FRB St. Louis. In light of the proposed merger of Lawrenceburg Bank into Farmers Bank, the KDFI and FRB St. Louis have agreed that at this time no additional capital needs to be infused in Lawrenceburg Bank.At the time of the plannedmerger, however, the Company may be required to inject additional capital into Farmers Bank as a result of the merger depending on the operating results of Farmers Bank and Lawrenceburg Bank in the period leading up to the time of the planned merger. At December 31, 2009 Lawrenceburg Bank had a Tier 1 Leverage Ratio of 5.46% and a Total Risk-Based Ratio of 11.50% Farmers Bank.Farmers Bank was the subject of a regularly scheduled examination by the KDFI which was conducted in mid-September 2009.As a result of this examination, the KDFI and FRB St. Louis have entered into a Memorandum of Understanding with Farmers Bank.The Memorandum of Understanding, among other things, requires that Farmers Bank obtain written consent prior to declaring or paying the Parent Company a cash dividend and to achieve and maintain increasing Leverage Ratios of 7.5%, 7.75%, and 8.0% by December 31, 2009, March 31, 2010, and June 30, 2010, respectively.On October 6, 2009 the Parent Company injected from its reserves $11 million in capital into Farmers Bank. Farmers Bank has further agreed that if at the time of the proposed merger of Lawrenceburg Bank 19 into Farmers Bank, which is anticipated to occur during the second quarter of 2010, the combined bank has a Leverage Ratio of less than 8.0% and the Parent Company has obtained additional capital by that time, the Parent Company will inject additional capital to raise the Leverage Ratio to 8.0%. At December 31, 2009 Farmers Bank had a Tier 1 Leverage Ratio of 7.68% and a Total Risk-Based Ratio of 15.66%. United Bank.As a result of an examination conducted in late July and early August of 2009, the FDIC proposed United Bank enter into a Cease and Desist Order (“Order”) primarily as a result of its level of non-performing assets.While United Bank articulated to the FDIC and KDFI its strong objection and disagreement that an Order was appropriate (especially given the actions taken by United Bank prior to the examination to identify and manage its non-performing assets), United Bank has negotiated certain content and requirements of the proposed Order and, as a result, voluntarily consented to the Order.Among its requirements, the Order requires United Bank to achieve (1) leverage ratios of 7.5%, 7.75%, and 8.0% by December 31, 2009, March 31, 2010, and June 30, 2010, respectively, and (2) a Total Risk-Based Ratio of 12% immediately.On October 6, 2009 the Parent Company injected $10.5 million from its reserves into United Bank. At December 31, 2009 United Bank had a Tier 1 Leverage Ratio of 7.35% and a Total Risk-Based Ratio of 13.75%. The Leverage Ratio of 7.35% was below the required 7.5% amount at year-end 2009 as stated in the Order; however, the Leverage Ratio was 7.68% after adjusting for the year-end 2009 goodwill impairment charge that reduced total assets at United Bank. The reduction in assets attributed to goodwill did not immediately impact average assets (the denominator in calculating the Leverage Ratio). The impact of the goodwill charge will positively impact the Leverage Ratio beginning in 2010. The Company may fund any additional external capital requirements of Farmers Bank, United Bank or any of its other banking subsidiaries from future public or private sales of securities at an appropriate time or from existing resources of the Company. Competition The Company and its subsidiaries face vigorous competition for banking services from various types of businesses other than commercial banks and savings and loan associations.These include, but are not limited to, credit unions, mortgage lenders, finance companies, insurance companies, stock and bond brokers, financial planning firms, and department stores which compete for one or more lines of banking business.The Company also competes for commercial and retail business not only with banks in Central and Northern Kentucky, but with banking organizations from Ohio, Indiana, Tennessee, Pennsylvania, and North Carolina which have banking subsidiaries located in Kentucky.These competing businesses may possess greater resources and offer a greater number of branch locations, higher lending limits, and may offer other services not provided by the Company. In addition, the Company’s competitors that are not depository institutions are generally not subject to the extensive regulations that apply to the Company and its subsidiary banks. The Company has attempted to offset some of the advantages of its competitors by arranging participations with other banks for loans above its legal lending limits, expanding into additional markets and product lines, and entering into third party arrangements to better compete for its targeted customer base. Competition from other providers of financial services may reduce or limit the Company’s profitability and market share. The Company competes primarily on the basis of quality of services, interest rates and fees charged on loans, and the rates of interest paid on deposit funds. The business of the Company is not dependent upon any one customer or on a few customers, and the loss of any one or a few customers would not have a material adverse effect on the Company. No material portion of the business of the Company is seasonal. No material portion of the business of the Company is subject to renegotiation of profits or termination of contracts or subcontracts at the election of the government, though certain contracts are subject to such renegotiation or termination. The Company is not engaged in operations in foreign countries. Employees As of December 31, 2009, the Company and its subsidiaries had 547 full-time equivalent employees. Employees are provided with a variety of employee benefits. A salary savings plan, group life insurance, hospitalization, dental, and major medical insurance along with postretirement health insurance benefits are available to eligible personnel.Employees are not represented by a union. Management and employee relations are good. The Company maintains a Stock Option Plan (“Plan”) that grants certain eligible employees the option to purchase a limited number of the Company’s common stock. The Plan specifies the conditions and terms that the grantee must meet in order to exercise the options. In 2004, the Company’s Board of Directors adopted an Employee Stock Purchase Plan (“ESPP”). The ESPP was subsequently approved by the Company’s shareholders and became effective July 1, 2004. Under the ESPP, at the discretion of the Board of Directors, employees of the Company and its subsidiaries can purchase Company common stock at a discounted price and without payment of brokerage costs or other fees and in the process benefit from the favorable tax treatment afforded such plans pursuant to Section 423 of the Internal Revenue Code. 20 Available Information The Company makes available, free of charge through its website (www.farmerscapital.com), its Code of Ethics, its annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to these reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after electronically filing such material with the SEC. Item 1A. Risk Factors Investing in the Company’s common stock is subject to risks inherent to the Company’s business. The material risks and uncertainties that management believes affect the Company are described below. Before making an investment decision, you should carefully consider the risks and uncertainties described below together with all of the other information included or incorporated by reference in this report. The risks and uncertainties described below are not the only ones facing the Company. Additional risks and uncertainties that management is not aware of or focused on or that management currently deems immaterial may also impair the Company’s business operations. This report is qualified in its entirety by these risk factors. If any of the following risks actually occur, the Company’s financial condition and results of operations could be materially and adversely affected. If this were to happen, the market price of the Company’s common stock could decline significantly, and shareholders could lose all or part of their investment. The Company operates in a highly regulated environment and may be adversely affected by changes in federal and state laws and regulations, including rules and policies applicable to participants in the U.S. Treasury’s TARP Capital Purchase Program. The Company is subject to extensive regulation, supervision and examination by federal and state banking authorities. Any change in applicable regulations or laws could have a substantial adverse impact on the Company and its operations.Additional legislation and regulations that could significantly affect the Company’s powers, authority and operations may be enacted or adopted in the future, which could have a material adverse effect on the Company’s results of operations and financial condition.Further, in the performance of their supervisory duties and enforcement powers, the Company’s banking regulators have significant discretion and authority to prevent or remedy practices they deem as unsafe or unsound or violations of law. As a recipient of investment by the Treasury in our Series A preferred stock under the CPP, the Company is subject to future regulations of the Treasury and future acts of Congress related to that program.The laws and policies applicable to recipients of capital under the CPP have been significantly revised and supplemented since the inception of that program, and continue to evolve. The exercise of regulatory authority generally may have a negative impact on the Company’s operations, which may be material on its results of operations and financial condition. The Company presently is subject to, and in the future may become subject to, additional supervisory actions and/or enhanced regulation that could have a material negative effect on its business, operating flexibility, financial condition and the value of its common stock. Under federal and state laws and regulations pertaining to the safety and soundness of insured depository institutions, the KDFI (for state-chartered banks), the Board of Governors of the Federal Reserve (the “Federal Reserve”) (for bank holding companies) and separately the FDIC as the insurer of bank deposits, have the authority to compel or restrict certain actions on the Company’s part if they determine that the Company has insufficient capital or are otherwise operating in a manner that may be deemed to be inconsistent with safe and sound banking practices. Under this authority, bank regulators can require the Company to enter into informal or formal enforcement orders, including board resolutions, memoranda of understanding, written agreements and consent or cease and desist orders, pursuant to which the Company would be required to take identified corrective actions to address cited concerns and to refrain from taking certain actions. As a result of increased levels of nonperforming assets at Farmers Bank, Lawrenceburg Bank and United Bank, the Parent Company, Farmers Bank and Lawrenceburg Bank have entered into separate Memoranda of Understanding with our regulators and United Bank has consented to a Cease and Desist order from its regulators.In the aggregate, these Memoranda of Understanding and the Cease and Desist Order, among other things, require (1) the Company to develop an acceptable capital plan to ensure that the consolidated organization remains well-capitalized and each of its subsidiary banks meet the capital requirements imposed by their regulator as described elsewhere in this report, (2) increase the regulatory capital ratios at these three banks, (3) these three banks refrain from paying dividends to the Parent Company unless approved in advance by the regulators and (4) the Company not make future interest payments on its trust preferred securities or dividends on its common or preferred stock without seeking prior approval from FRB St. Louis.The Company received approval for both its regularly scheduled trust preferred payments and dividends on its Series A preferred stock through the end of 2009, as well as the $.10 per share dividend on its common stock that was declared on October 26, 2009. Representatives of FRB St. Louis have indicated to the Company that as long as its subsidiaries show adequate normalized earnings to support the quarterly 21 payments on its trust preferred securities and dividends on its Series A preferred stock and common stock, they will provide the required prior approval, but there is no guarantee that such adequate normalized earnings will be realized and that such dividends will be approved in the future. The Company also received approval for its regularly scheduled trust preferred interest payments through the first quarter of 2010 and dividends on its Series A preferred stock that was paid on February 16, 2010 (the last time such approval was requested by the Company). The Company determined to forego the dividend that has historically been declared on its common stock in the first quarter of 2010 in an effort to conserve capital. If the Company is unable to comply with the terms of its current regulatory orders, or is unable to comply with the terms of any future regulatory orders to which it may become subject, then we could become subject to additional, heightened supervisory actions and orders, possibly including cease and desist orders, prompt corrective actions and/or other regulatory enforcement actions. If the Company’s regulators were to take such additional supervisory actions, then we could, among other things, become subject to significant restrictions on our ability to develop any new business, as well as restrictions on our existing business, and we could be required to raise additional capital, dispose of certain assets and liabilities within a prescribed period of time, or both. If one or more of the Company’s banks were unable to comply with regulatory requirements, such banks could ultimately face failure.The terms of any such supervisory action could have a material negative effect on our business, operating flexibility, financial condition and the value of our common stock. Our nonperforming assets adversely affect our results of operations and financial condition and take significant management time to resolve. As of December 31, 2009, nonperforming loans totaled $76.3 million or 6.0% of the Company’s total loan portfolio and its nonperforming assets (which include foreclosed real estate) were $108 million or 5.0% of total assets.Additionally, approximately $24.3 million of the Company’s accruing loans were 30-89 days delinquent as of December 31, 2009. Non-performing assets adversely affect the Company’s net income in various ways.If economic conditions do not improve or actually worsen in our markets, the Company could continue to incur additional losses relating to an increase in non-performing assets.The Company does not record interest income on non-accrual loans or other real estate owned, thereby adversely affecting interest income.When the Company takes collateral in foreclosures and similar proceedings, it is required to mark the related loan to the then fair value of the collateral less estimated selling costs, which decreases earnings.These loans and other real estate owned also increase our risk profile and the amount of capital the Company’s regulators believe is appropriate in light of such risks.While the Company seeks to reduce its problem loans through workouts, restructurings and otherwise, decreases in the value of these assets, the underlying collateral or our borrowers’ performance or financial conditions have adversely affected, and may continue to adversely affect, the Company’s results of operations and financial condition.Moreover, the resolution of nonperforming assets requires significant time commitments from management of our banks, which can be detrimental to the performance of their other responsibilities. There can be no assurance that the Company will not experience further increases in nonperforming loans in the future. Losses from loan defaults may exceed the allowance established for that purpose, which will have an adverse effect on the Company’s financial condition. Volatility and deterioration in the broader economy increases the Company’s risk of credit losses, which could have a material adverse effect on its operating results.If a significant number of loans in the Company’s portfolio are not repaid, it would have an adverse effect on its earnings and overall financial condition.Like all banks, the Company’s subsidiaries maintain an allowance for loan losses to provide for losses inherent in the loan portfolio.The allowance for loan losses reflects management of each subsidiary’s best estimate of probable incurred credit losses in their loan portfolio at the relevant balance sheet date.This evaluation is primarily based upon a review of the bank’s and the banking industry’s historical loan loss experience, known risks contained in the bank’s loan portfolio, composition and growth of the bank’s loan portfolio and economic factors.Additionally, a bank’s regulators may require additional provision for the loan portfolio in connection with regulatory examinations, agreements or orders.The determination of an appropriate level of loan loss allowance is an inherently difficult process and is based on numerous assumptions.As a result, the Company’s allowance for loan losses may be inadequate to cover actual losses in its loan portfolio.Consequently, the Company risks having additional future provisions for loan losses that may continue to adversely affect its earnings. If the Company’s local markets experience a prolonged recession, it may be required to make further increases in its allowance for loan losses and to charge off additional loans, which would adversely affect its results of operations and capital. For the year 2009, the Company recorded a provision for loan losses of $20.8 million, $6.5 million of which was in the fourth quarter, and recorded net loan charge-offs of $14.2 million, $5.2 million of which was in the fourth quarter.This compares to a provision for loan losses of $5.3 million and net loan charge-offs of $2.7 million for 2008, and a $2.0 million provision and $729 thousand of net loan charge-offs which were recorded for the fourth quarter of 2008.During 2009, the Company has experienced increased loan delinquencies and credit losses and do not expect this to change in the near future. 22 Substantially all of the Company’s loans are to businesses and individuals located in Kentucky.A continuing decline in the economy of Central and Northern Kentucky could have a material adverse effect on the Company’s financial condition, results of operations and prospects. Generally, the Company’s non-performing loans and assets reflect operating difficulties of individual borrowers; however, more recently the deterioration in the general economy has become a significant contributing factor to the increased levels of delinquencies and non-performing loans.Slower sales and excess inventory in the residential housing market has been the primary cause of the increase in delinquencies and foreclosures for residential construction and land development loans.As of December 31, 2009, the Company’s total non-performing loans had increased to $76.3 million or 6.0% of total loans compared to $25.5 million or 1.9% of total loans at December31, 2008. If current trends in the housing and real estate markets continue, the Company expects that it will continue to experience higher than normal delinquencies and credit losses.Moreover, if a prolonged recession occurs, the Company expects that it could severely impact economic conditions in its market areas and that it could experience significantly higher delinquencies and credit losses.As a result, the Company may be required to make further increases in its provision for loan losses and to charge off additional loans in the future, which could adversely affect the Company’s financial condition and results of operations, perhaps materially.If such additional provisions and charge-offs cause the Company to experience losses, it may be required to contribute additional capital to its bank subsidiaries to maintain capital ratios required by regulators. The Company’s exposure to credit risk is increased by its real estate development lending. Real estate development loans have dominated the Company’s increase in impaired loans.Substantially all of the Company’s $56.6 million nonaccrual loans outstanding at December 31, 2009 are secured by real estate.Development lending has historically been considered to be higher credit risk than single-family residential lending.Such loans typically involve larger loan balances to a single borrower or related borrowers. Such loans can be affected by adverse conditions in real estate markets or the economy in general because commercial real estate borrowers’ ability to repay their loans depends on successful development and, in most cases, sale of their property. These loans also involve greater risk because they generally are not fully amortized over the loan period, but have a balloon payment due at maturity of the loan.A borrower’s ability to make a balloon payment typically will depend on being able to either refinance the loan or timely sell the underlying property.In the current economic environment, the ability of borrowers to refinance or sell newly developed property or vacant land has greatly diminished.If the real estate markets were to worsen or not improve, the Company would likely experience increased credit losses and require additional provisions to our allowance for loan losses, which would adversely impact the Company’s earnings and financial condition. The Company’s investment securities portfolio is comparatively larger than other community banks and it is more dependent on its investment portfolio to generate net income. Unlike many other community banks, the Company relies more heavily on its investment securities portfolio as a source of interest income because it has a comparatively small loan portfolio.If the Company is not able to successfully manage the interest rate spread on the investment portfolio, its net interest income would decrease, which would adversely affect its results of operations and could negatively impact net income.Investment securities tend to have a lower risk than loans, and as such, generally provide a lower yield. In 2009 the Company sold and realized net gains on investment securities.The Company may not have the same level of net gains (and may have net realized losses) in future periods on the sale of investment securities, which would reduce earnings.Moreover, due to the current interest rate environment, proceeds from recent sales may be reinvested in investment securities with lower yields which may reduce earnings from investment securities. The deterioration in the credit markets experienced in 2008 and into 2009 created volatility in the market and illiquidity of certain securities, resulting in significant declines in the market values of those investments.The Company continues to monitor its investment portfolio for deteriorating values and other-than-temporary impairments.Any material other-than-temporary impairments would likewise have an adverse affect on the Company’s results of operations and could lead to additional losses. If the Company records goodwill in connection with an acquisition and it becomes impaired, the Company’s results of operations would be adversely impacted. Accounting standards require that the Company account for business combinations using the acquisition method of accounting.Under the acquisition method of accounting, goodwill represents the excess of the fair value of an acquiree over the net of the amounts assigned to assets and liabilities assumed. In accordance with U.S. GAAP, goodwill is evaluated for impairment on an annual basis or more frequently if events or circumstances indicate that a potential impairment to goodwill exists. Such evaluation is based on a variety of factors, including the quoted price of our common stock, market prices of common stock of other banking organizations, common stock trading multiples, discounted cash flows and data from comparable acquisitions. 23 Prior to the recording of an impairment charge during the fourth quarter of 2009, the Company had goodwill of $52.4 million related primarily to the acquisitions of Citizens Northern in 2005 and Citizens Jessamine (now part of United Bank) in 2006.During the fourth quarter of 2009 the Company concluded that due to poor overall economic conditions and declines in the Company’s stock price, it was more likely than not that the fair value of its single reporting unit was below the carrying value and a pre-tax impairment charge was recorded in the amount of $52.4 million. Such impairment charge was a one-time, non-cash transaction that had no effect on tangible common equity or an adverse effect on regulatory capital; however, it did have a material negative impact on the Company’s earnings that resulted in a net loss for 2009. The Company cannot accurately predict the effect of the current economy on its future results of operations or the market price of its stock. The national economy and the financial services sector in particular continue to face unique challenges when compared to recent history.The Company cannot accurately predict the severity or duration of the current economic downturn, which has adversely impacted its performance and the markets it serves.Any further deterioration in the economies of the nation as a whole or in the Company’s local markets would have an adverse effect, which could be material, on the Company’s financial condition, results of operations and prospects, and could also cause the market price of the Company’s stock to decline.While it is impossible to predict how long these recessionary conditions may exist, the economic downturn could continue to present risks for some time for our industry and the Company. Interest rate volatility could significantly harm the Company’s results of operations. The Company’s results of operations are affected by the monetary and fiscal policies of the federal government, the policies of the Company’s regulators, and the prevailing interest rates in the United States and the Company’s markets.In addition, it is increasingly common for the Company’s competitors, who may be aggressively seeking to attract deposits as a result of increased liquidity concerns arising from current economic conditions, to pay rates on deposits that are much higher than normal market rates.A significant component of the Company’s earnings is the net interest income of its subsidiary banks, which is the difference between the income from interest earning assets, such as loans, and the expense of interest bearing liabilities, such as deposits.A change in market interest rates could adversely affect the Company’s earnings if market interest rates change such that the interest it pays on deposits and borrowings increases faster than the interest it collects on loans and investments; or, alternatively, if interest rates earned on earning assets decline faster than those rates paid on interest paying liabilities.Consequently, as with most financial institutions, the Company is sensitive to interest rate fluctuations. The FDIC has increased deposit insurance premiums to restore and maintain the federal deposit insurance fund, which has increased costs to the Company. During the second quarter of 2009, the FDIC increased deposit insurance assessment rates generally and imposed a special assessment of five basis points on each insured institution’s total assets less Tier 1 capital.This special assessment was calculated based on the insured institution’s assets at June30, 2009, and was collected on September 30, 2009.Based on the level of insured deposits in our subsidiary banks as of June 30, 2009, the special assessments on our subsidiary banks totaled approximately $1.1 million. This special assessment is in addition to the regular quarterly risk-based assessment. In the wake of the rapid depletion of the FDIC’s Deposit Insurance Fund resulting from many recent bank failures, the FDIC announced that all insured institutions will be required to pay the next three years’ quarterly assessments in advance in the fourth quarter of 2009.This resulted in an aggregate payment by the Company’s bank subsidiaries totaling $8.2 million in the fourth quarter of 2009.The three years’ advance payment was recorded as a prepaid asset that will be expensed in approximately equal amounts over the next three years and, thus, only impact earnings in the normal course.However, the advance payment reduced the liquid assets of the Company’s bank subsidiaries at the time of payment. There can be no assurance that there will not be additional significant deposit insurance premium assessments as the Deposit Insurance Fund is further depleted. Any future losses may require the Company to raise additional capital; however, such capital may not be available to us on favorable terms or at all. The Company is required by federal and state regulatory authorities to maintain levels of capital to support its operations.Furthermore, in the wake of recent regularly scheduled examinations of three of its subsidiaries, the Company’s regulators have required these three banks to raise their capital to levels significantly above the well-capitalized benchmark.The Company’s ability to raise additional capital, if needed, will depend on conditions in the capital markets at that time and on the Company’s future financial condition and performance.Accordingly, the Company cannot make assurances with respect to its ability to raise additional capital on favorable terms, or at all.If the Company cannot raise additional capital when needed, its ability to further expand its operations through internal growth and acquisitions could be materially impaired and its financial condition and liquidity could be materially and adversely affected. 24 The tightening of available liquidity could limit the Company’s ability to replace deposits and fund loan demand, which could adversely affect its earnings and capital levels. A tightening of the credit and liquidity markets and the Company’s inability to obtain adequate funding to replace deposits may negatively affect its earnings and capital levels.In addition to deposit growth, maturity of investment securities and loan payments from borrowers, the Company relies from time to time on advances from the Federal Home Loan Bank and other wholesale funding sources to fund loans and replace deposits.In the event of a further downturn in the economy, these additional funding sources could be negatively affected which could limit the funds available to the Company.The Company’s liquidity position could be significantly constrained if it were unable to access funds from the Federal Home Loan Bank or other wholesale funding sources. The Company’s financial condition and outlook may be adversely affected by damage to its reputation. The Company’s financial condition and outlook is highly dependent upon perceptions of its business practices and reputation. Its ability to attract and retain customers and employees could be adversely affected to the extent its reputation is damaged. Negative public opinion could result from its actual or alleged conduct in any number of activities, including regulatory actions taken against the Company, lending practices, corporate governance, regulatory compliance, mergers of its subsidiaries, or sharing or inadequate protection of customer information.Damage to the Company’s reputation could give rise to loss of customers and legal risks, which could have an adverse impact on its financial condition. The Company faces strong competition from financial services companies and other companies that offer banking services. The Company conducts most of its operations in Central and Northern Kentucky. The banking and financial services businesses in these areas are highly competitive and increased competition in its primary market areas may adversely impact the level of its loans and deposits. Ultimately, the Company may not be able to compete successfully against current and future competitors. These competitors include national banks, regional banks and other community banks. The Company also faces competition from many other types of financial institutions, including savings and loan associations, finance companies, brokerage firms, insurance companies, credit unions, mortgage banks and other financial intermediaries. In particular, the Company’s competitors include major financial companies whose greater resources may afford them a marketplace advantage by enabling them to maintain numerous locations and mount extensive promotional and advertising campaigns. Areas of competition include interest rates for loans and deposits, efforts to obtain loan and deposit customers and a range in quality of products and services provided, including new technology-driven products and services. If the Company is unable to attract and retain banking customers, it may be unable to continue its loan growth and level of deposits. The Company’s financial results could be adversely affected by changes in accounting standards or tax laws and regulations. The Financial Accounting Standards Board and the SEC frequently change the financial accounting and reporting standards that govern the preparation of the Company’s financial statements. In addition, from time to time, federal and state taxing authorities will change the tax laws, regulations, and their interpretations. These changes and their effects can be difficult to predict and can materially and adversely impact how the Company records and reports its financial condition and results of operations. The short term and long term impact of a likely new capital framework, whether through the current proposal for non-BaselII U.S.banking institutions or through another set of capital standards, is uncertain. For U.S.banking institutions with assets of less than $250billion and foreign exposures of less than $10billion, including the Company and its subsidiaries, a proposal is currently pending that would apply to them the “standardized approach” of the new risk-based capital standards developed by the Basel Committee on Banking Supervision (Basel II). As a result of the recent deterioration in the global credit markets and increases in credit, liquidity, interest rate, and other risks, the U.S.banking regulators have discussed possible increases in capital requirements, separate from the current proposal for the standardized approach of Basel II. Furthermore, in August, the Treasury issued principles for international regulatory reform, which included recommendations for higher capital standards for all banking organizations. Any new capital framework is likely to affect the cost and availability of different types of credit. U.S.banking organizations are likely to be required to hold higher levels of capital and could incur increased compliance costs. Any of these developments, including increased capital requirements, could have a material negative effect on the Company’s business, results of operations and financial condition and require it to raise additional new capital. 25 The price of the Company’s common stock may fluctuate significantly, and this may make it difficult to resell it when you want or at prices you find attractive. The Company cannot predict how its common stock will trade in the future.The market value of its common stock will likely continue to fluctuate in response to a number of factors including the following, most of which are beyond our control, as well as the other factors described in this “Risk Factors” section: · general economic conditions and conditions in the financial markets, · changes in global financial markets, such as interest or foreign exchange rates, stock, commodity or real estate valuations or volatility and other geopolitical events, · conditions in our local and national credit, mortgage and housing markets, · developments with respect to financial institutions generally, including government regulation, · our dividend practice, and · actual and anticipated quarterly fluctuations in our operating results and earnings. The market value of the Company’s common stock may also be affected by conditions affecting the financial markets in general, including price and trading fluctuations. These conditions may result in: (1)volatility in the level of, and fluctuations in, the market prices of stocks generally and, in turn, the Company’s common stock and (2)sales of substantial amounts of the Company’s common stock in the market, in each case that could be unrelated or disproportionate to changes in the Company’s operating performance. These broad market fluctuations may adversely affect the market value of the Company’s common stock. There may be future sales of additional common stock or other dilution of the Company’s equity, which may adversely affect the market price of the Company’s common stock. The Company is not restricted from issuing additional common stock or preferred stock, including any securities that are convertible into or exchangeable for, or that represent the right to receive, common stock or preferred stock or any substantially similar securities. The market price of the Company’s common stock could decline as a result of sales by the Company of a large number of shares of common stock or preferred stock or similar securities in the market or from the perception that such sales could occur. The Company’s board of directors is authorized generally to cause it to issue additional common stock, as well as series of preferred stock, without any action on the part of the Company’s shareholders except as may be required under the listing requirements of the NASDAQ Stock Market. In addition, the board has the power, without shareholder approval, to set the terms of any series of preferred stock that may be issued, including voting rights, dividend rights, preferences and other terms.This could include preferences over the common stock with respect to dividends or upon liquidation.If the Company issues preferred stock in the future that has a preference over the common stock with respect to the payment of dividends or upon liquidation, or if the Company issues preferred stock with voting rights that dilute the voting power of the common stock, the rights of holders of the common stock or the market price of the common stock could be adversely affected. You may not receive dividends on the Company’s common stock. Holders of the Company’s common stock are entitled to receive dividends only when, as and if its board of directors declares them, and as permitted by its regulators.Although the Company has historically declared quarterly cash dividends on its common stock, it is not required to do so.The Company’s board of directors reduced its quarterly common stock dividend in January 2009 from $.33 per share to $.25 per share and again in October 2009 to $.10 per share. In the first quarter of 2010, the board of directors determined to forego the dividend that has historically been declared on its common stock in the first quarter in an effort to conserve capital. This decision is consistent with those made by other financial organizations as they deal with the difficult economic times and the changing regulatory climate. The Company has agreed that it will not make interest payments on its trust preferred securities or dividends on its common or preferred stock without prior approval from the FRB St. Louis.The Company requested and received approval for its regularly scheduled interest payment on its trust preferred and the dividend on its Series A preferred stock through the end of 2009, as well as its $.10 per share dividend on its common stock that was declared on October 26, 2009.The Company also received approval for its dividend payment on its Series A preferred stock payable February 16, 2010 and for its regularly scheduled interest payments on its trust preferred securities through the first quarter of 2010 (the last time such approval was requested by the Company). Representatives of the FRB St. Louis have indicated to the Company that as long as its subsidiaries show adequate normalized earnings to support the quarterly payments on its trust preferred securities and quarterly dividends on its Series A preferred stock and common stock, they will provide the required prior approval.However, there can be no assurance the Company’s regulators will provide such approvals in the future. 26 In addition, the Company’s payment of dividends is subject to certain restrictions as a result of its issuance of Series A preferred stock to the Treasury on January 9, 2009 under the TARP CPP.The dividends declared on the Company’s Series A preferred stock reduce the net income available to common stockholders and reduce earnings per common share. Moreover, under the terms of the Company’s articles of incorporation, it is unable to declare dividend payments on shares of its common stock if it is in arrears on the dividends on the Series A preferred stock.Further, until January 9, 2012, the Company must have the Treasury’s approval before it may increase dividends on its common stock above the amount of the last quarterly cash dividend per share we declared prior to October 14, 2008, which was $.33 per share.This restriction no longer applies if all the Series A preferred stock has been redeemed by the Company or transferred by the Treasury. Finally, if the Company is in arrears on interest payments on its trust preferred securities, it may not pay dividends on its common stock until such interest obligations are brought current. The Company’s ability to pay dividends depends upon the results of operations of its subsidiary banks and certain regulatory considerations. The Parent Company is a bank holding company that conducts substantially all of its operations through its subsidiary banks. As a result, the Company’s ability to make dividend payments on its common stock depends primarily on certain federal and state regulatory considerations and the receipt of dividends and other distributions from its bank subsidiaries. There are various regulatory restrictions on the ability of three of our subsidiary banks to pay dividends or make other payments to the Parent Company and its ability to make payments to its shareholders, including certain regulatory approvals of dividends or distributions. There can be no assurance that the Company will receive such approval or that it will be able to continue to pay its current dividend to shareholders. The trading volume in the Company’s common stock is less than that of many other similar companies. The Company’s common stock is listed for trading on the NASDAQ Global Select Stock Market.As of December 31, 2009 the 50-day average trading volume of the Company’s common stock on NASDAQ was 17,814 shares or .24% of the total common shares outstanding.An efficient public trading market is dependent upon the existence in the marketplace of willing buyers and willing sellers of a stock at any given time. The Company has no control over such individual decisions of investors and general economic and market conditions. Given the lower trading volume of the Company’s common stock, larger sales volumes of its common stock could cause the value of its common stock to decrease.Moreover, due to its lower trading volume it may take longer to liquidate your position in the Company’s common stock. There can be no assurance when the SeriesA preferred stock and related warrant issued to the Treasury can be redeemed. Subject to consultation with banking regulators, the Company intends to repurchase the SeriesA preferred stock, and potentially the warrant, it issued to the Treasury when it believes the credit metrics in its loan portfolio have improved for the long-term and the overall economy has rebounded. However, there can be no assurance when the SeriesA preferred stock and warrant held by the Treasury can be repurchased, if at all. Until such time as the SeriesA preferred stock are repurchased, the Company will remain subject to the terms and conditions of those instruments, which, among other things, limit the Company’s ability to repurchase or redeem common stock or increase the dividends on its common stock over $.33 per share prior to 2012. Further, the Company’s continued participation in the CPP subjects it to increased regulatory and legislative oversight, including with respect to executive compensation. These new and any future oversight and legal requirements and implementing standards under the CPP may have unforeseen or unintended adverse effects on the financial services industry as a whole, and particularly on CPP participants such as the Company. Holders of the SeriesA preferred stock have rights that are senior to those of the Company’s common stockholders. The SeriesA preferred stock that the Company issued to the Treasury is senior to the Company’s shares of common stock, and holders of the SeriesA preferred stock have certain rights and preferences that are senior to holders of the Company’s common stock. The restrictions on the Company’s ability to declare and pay dividends to common stockholders are discussed above. In addition, the Company and its subsidiaries may not purchase, redeem or otherwise acquire for consideration any shares of the Company’s common stock unless the Company has paid in full all accrued dividends on the SeriesA preferred stock for all prior dividend periods, other than in certain circumstances. Furthermore, the SeriesA preferred stock is entitled to a liquidation preference over shares of the Company’s common stock in the event of liquidation, dissolution or winding up. Holders of the SeriesA preferred stock have limited voting rights. Except (1) in connection with the election of two directors to the Company’s board of directors if its dividends on the Series A preferred stock are in arrears and we have missed six quarterly dividends and (2) as otherwise required by law, holders of the Company’s SeriesA preferred stock have limited voting rights. In addition to any other vote or consent of shareholders required by law or the Company’s articles of incorporation, the vote or consent of holders owning at least 66 2/3% of the shares of SeriesA preferred stock outstanding is 27 required for (1)any authorization or issuance of shares ranking senior to the SeriesA preferred stock; (2)any amendment to the rights of the SeriesA preferred stock that adversely affects the rights, preferences, privileges or voting power of the SeriesA preferred stock; or (3)consummation of any merger, share exchange or similar transaction unless the shares of SeriesA preferred stock remain outstanding or are converted into or exchanged for preference securities of the surviving entity other than the Company and have such rights, preferences, privileges and voting power as are not materially less favorable than those of the holders of the SeriesA preferred stock. The Company’s common stock constitutes equity and is subordinate to its existing and future indebtedness and its Series A preferred stock, and effectively subordinated to all the indebtedness and other non-common equity claims against its subsidiaries. Shares of the Company’s common stock represent equity interests in our holding company and do not constitute indebtedness. Accordingly, the shares of the Company’s common stock rank junior to all of its indebtedness and to other non-equity claims on Farmers Capital Bank Corporation with respect to assets available to satisfy such claims. Additionally, dividends to holders of the Company’s common stock are subject to the prior dividend and liquidation rights of the holders of the Company’s Series A preferred stock and any additional preferred stock we may issue. The Series A preferred stock has an aggregate liquidation preference of $30 million. The Company’s right to participate in any distribution of assets of any of its subsidiaries upon the subsidiary’s liquidation or otherwise, and thus the ability of the Company’s common stock to benefit indirectly from such distribution, will be subject to the prior claims of creditors of that subsidiary.As a result, holders of the Company’s common stock will be effectively subordinated to all existing and future liabilities and obligations of its subsidiaries, including claims of depositors.As of December 31, 2009 our subsidiaries’ total deposits and borrowings were approximately $1.9 billion. If the Company is unable to redeem its Series A preferred stock after an initial five-year period, the cost of this capital will increase substantially. If the Company is unable to redeem its Series A preferred stock prior to February15, 2014, the cost of this capital to us will increase from approximately $1.5 million annually (5.0%per annum of the Series A preferred stock liquidation value) to $2.7 million annually (9.0% per annum of the Series A preferred stock liquidation value).This increase in the annual dividend rate on the Series A preferred stock would have a material negative effect on the earnings the Company can retain for growth and to pay dividends on its common stock. The current economic environment exposes the Company to higher credit losses and expenses and may result in lower earnings or increase the likelihood of losses. Although the Company remains well-capitalized, it is operating in a very challenging and uncertain economic environment. Financial institutions, including the Company, are being adversely effected by harsh economic conditions that have impacted not only local markets, but on a national and global scale. Substantial deterioration in real estate and other financial markets have and may continue to adversely impact the Company’s financial performance. Continuing declines in real estate values and home sales volumes, along with job losses and other economic stresses can decrease the value of collateral securing loans extended to borrowers, particularly that of real estate loans. Lower values of real estate securing loans may make it more difficult for the Company to recover amounts it is owed in the event of default by a borrower. The current economic conditions may result in a higher degree of financial stress on the Company’s borrowers and their customers which could impair the Company’s ability to collect payments on loans, potentially increasing loan delinquencies, nonperforming assets, foreclosures, and higher losses. Current market forces have and may in the future cause the value of investment securities or other assets held by the Company to deteriorate, resulting in impairment charges, higher losses, and lower regulatory capital levels. Market volatility could adversely impact the Company’s results of operations, liquidity position, and access to additional capital. The capital and credit markets have experienced heavy volatility and disruptions during the current and preceding year, with unprecedented levels of volatility and disruptions taking place over the last few months of 2008. In many cases, this has led to downward pressure on stock prices and credit availability for certain issuers without regard to those issuers’ underlying financial strength. If market disruptions and volatility continue or worsen, there can be no assurance that the Company will not experience a material adverse effect on its results of operations and liquidity position or on its ability to access additional capital. There can be no assurance that recently enacted legislation and regulatory initiatives will help stabilize the U.S. financial system. EESA was signed into law by the President on October 3, 2008 as a measure to stabilize and provide liquidity to the U.S. financial markets. This legislation provides broad authority to the U.S. Treasury to invest directly in qualifying financial institutions, increase FDIC deposit insurance coverage to $250 thousand for interest bearing accounts, and other significant regulatory authority designed to strengthen U.S. financial markets. There can be no assurance, however, that any of the recently enacted legislation or regulatory initiatives or the Company’s participation in such programs will have the desired effect. The failure of EESA, FDIC, or other U.S. government 28 initiatives to stabilize the U.S. financial system and a continuing or worsening of financial market conditions could have a material adverse effect on the Company results of operations, financial condition, or access to credit. Risks associated with unpredictable economic and political conditions may be amplified as a result of limited market area. Commercial banks and other financial institutions, including the Company, are affected by economic and political conditions, both domestic and international, and by governmental monetary policies. Conditions such as inflation, value of the dollar, recession, unemployment, high interest rates, short money supply, scarce natural resources, international disorders, terrorism and other factors beyond the Company’s control may adversely affect profitability. In addition, almost all of the Company’s primary business area is located in Central and Northern Kentucky. A significant downturn in this regional economy may result in, among other things, deterioration in the Company’s credit quality or a reduced demand for credit and may harm the financial stability of the Company’s customers. Due to the Company’s regional market area, these negative conditions may have a more noticeable effect on the Company than would be experienced by an institution with a larger, more diverse market area. The Company’s results of operations are significantly affected by the ability of its borrowers to repay their loans. Lending money is an essential part of the banking business. However, borrowers do not always repay their loans. The risk of non-payment is affected by: · unanticipated declines in borrower income or cash flow; · changes in economic and industry conditions; · the duration of the loan; and · in the case of a collateralized loan, uncertainties as to the future value of the collateral. Due to the fact that the outstanding principal balances can be larger for commercial loans than other types of loans, such loans present a greater risk to the Company than other types of loans when non-payment by a borrower occurs. In addition, consumer loans typically have shorter terms and lower balances with higher yields compared to real estate mortgage loans, but generally carry higher risks of frequency of default than real estate mortgage and commercial loans. Consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be affected by adverse personal circumstances. Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit the amount that can be recovered on these loans. Combining a newly acquired bank or other business entity with the Company’s network of banks may be more difficult, costly or time-consuming than expected. The Company has generally operated newly acquired banks as independent bank subsidiaries within the network of the Company’s existing banking subsidiaries. Combining newly acquired banks or other entities within this network usually involves converting certain data processing functions from their current format, changing some of the policies and procedures in place, and other integration issues.It is possible that integration processes could result in the loss of key employees or disruption of each company’s ongoing business or inconsistencies in standards, procedures and policies that would adversely affect the Company’s ability to maintain relationships with clients and employees or to achieve the anticipated benefits of a merger. If difficulties with the integration processes occur, we might not achieve the economic benefits we expect resulting from an acquisition. As with any merger of banking institutions, there also may be business disruptions that cause a newly acquired bank to lose customers or cause customers to take their deposits out of the bank and move their business to other financial institutions. Inability to hire or retain certain key professionals, management and staff could adversely affect revenues and net income. The Company relies on key personnel to manage and operate its business, including major revenue generating functions such as its loan and deposit portfolios. The loss of key staff may adversely affect the Company’s ability to maintain and manage these portfolios effectively, which could negatively affect our revenues. In addition, loss of key personnel could result in increased recruiting and hiring expenses, which could cause a decrease in our net income. The Company’s controls and procedures may fail or be circumvented. The Company’s management regularly reviews and updates its internal controls, disclosure controls and procedures, and corporate governance policies and procedures. Any system of controls, however well-designed and operated, can provide only reasonable, not absolute, assurances that the objectives of the system of controls are met. Any failure or circumvention of the Company’s controls and procedures or failure to comply with regulations related to controls and procedures could have a material and adverse effect on the Company’s business, results of operations, and financial condition. 29 Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company, through its subsidiaries, owns or leases buildings that are used in the normal course of business. The corporate headquarters is located at 202 W. Main Street, Frankfort, Kentucky, in a building owned by the Company. The Company’s subsidiaries own or lease various other offices in the counties and cities in which they operate. See the Notes to Consolidated Financial Statements contained in Item 8, Financial Statement and Supplementary Data, of this Form 10-K for information with respect to the amounts at which bank premises and equipment are carried and commitments under long-term leases. Unless otherwise indicated, the properties listed below are owned by the Company and its subsidiaries as of December 31, 2009. Corporate Headquarters 202 – 208 W. Main Street, Frankfort, KY Banking Offices 125 W. Main Street, Frankfort, KY 555 Versailles Road, Frankfort, KY 1401 Louisville Road, Frankfort, KY 154 Versailles Road, Frankfort, KY 1outh, Frankfort, KY (leased) 200 E. Main Street, Georgetown, KY 100 Farmers Bank Drive, Georgetown, KY (leased) 100 N. Bradford Lane, Georgetown, KY 3285 Main Street, Stamping Ground, KY 2509 Sir Barton Way, Lexington, KY (leased) 3098 Harrodsburg Road, Lexington, KY (leased) 100 United Drive, Versailles, KY 146 N. Locust Street, Versailles, KY 206 N. Gratz, Midway, KY 128 S. Main Street, Lawrenceburg, KY 201 West Park Shopping Center, Lawrenceburg, KY 838 N. College Street, Harrodsburg, KY 1035 Ben Ali Drive, Danville, KY (leased) 425 W. Dixie Avenue, Elizabethtown, KY 3030 Ring Road, Elizabethtown, KY 111 Towne Drive (Kroger Store) Elizabethtown, KY (leased) 645 S. Dixie Blvd., Radcliff, KY 4810 N. Preston Highway, Shepherdsville, KY 157 Eastbrooke Court, Mt. Washington, KY 103 Churchill Drive, Newport, KY 7300 Alexandria Pike, Alexandria, KY 164 Fairfield Avenue, Bellevue, KY 8ighway 42, Florence, KY 34 N. Ft. Thomas Avenue, Ft. Thomas, KY (leased) 2911 Alexandria Pike, Highland Heights, KY (leased) 2006 Patriot Way, Independence, KY 2774 Town Center Blvd., Crestview Hills, KY (leased) 201 N. Main Street, Nicholasville, KY 995 S. Main Street (Kroger Store), Nicholasville, KY (leased) 986 N. Main Street, Nicholasville, KY 106 S. Lexington Avenue, Wilmore, KY 30 Data Processing Center 102 Bypass Plaza, Frankfort, KY Other 201 W. Main Street, Frankfort, KY The Company considers its properties to be suitable and adequate based on its present needs. Item 3. Legal Proceedings As of December 31, 2009, there were various pending legal actions and proceedings against the Company arising from the normal course of business and in which claims for damages are asserted.Management, after discussion with legal counsel, believes that these actions are without merit and that the ultimate liability resulting from these legal actions and proceedings, if any, will not have a material adverse effect upon the consolidated financial statements of the Company. Item 4. Submission of Matters to a Vote of Security Holders A Special Meeting of Shareholders of the Company was held on November 12, 2009. Following are the voting results of each matter submitted to stockholders: 1. Approval of an amendment to the Company’s Second Amended and Restated Articles of Incorporation to increase the number of authorized shares of the Company’s common stock from 9,608,000 to 14,608,000. For Abstain Against Total 2. Approval to grant the proxy holders discretionary authority to vote to adjourn the Special Meeting for up to 120 days to allow for the solicitation of additional proxies if there are insufficient shares voted at the Special Meeting, in person or by proxy, to approve Proposal No. 1. For Abstain Against Total PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities At various times, the Company’s Board of Directors has authorized the purchase of shares of the Company’s outstanding common stock.No stated expiration dates have been established under any of the previous authorizations. There were no shares of common stock repurchased by the Company during the quarter ended December 31, 2009. The maximum number of shares that may still be purchased under previously announced repurchase plans is 84,971. On January 9, 2009, the Company received a $30.0 million equity investment by issuing 30 thousand shares of Series A, no par value preferred stock to the Treasury pursuant to a Letter Agreement and Securities Purchase Agreement that was previously disclosed by the Company. In addition, the Company issued a warrant to the Treasury allowing it to purchase 224 thousand shares of the Company’s common stock at an exercise price of $20.09. The warrant can be exercised immediately and has a term of 10 years. The Series A preferred stock and warrant were issued in a private placement exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. The Company’s participation in the CPP restricts its ability to repurchase its outstanding common stock.Until January 9, 2012, the Company generally must have the Treasury’s approval before it may repurchase any of its shares of common stock, unless all of the Series A preferred stock has been redeemed by the Company or transferred by the Treasury. 31 Performance Graph The following graph sets forth a comparison of the five-year cumulative total returns among the shares of Company Common Stock, the NASDAQ Composite Index ("broad market index") and Southeastern Banks under 1 Billion Market-Capitalization ("peer group index"). Cumulative shareholder return is computed by dividing the sum of the cumulative amount of dividends for the measurement period and the difference between the share price at the end and the beginning of the measurement period by the share price at the beginning of the measurement period. The broad market index includes over 3,000 domestic and international based common shares listed on The NASDAQ Stock Market. The peer group index consists of 44 banking companies in the Southeastern United States. The Company is among the 44 companies included in the peer group index. Farmers Capital Bank Corporation $ NASDAQ Composite Southeastern Banks Under 1 Billion Market-Capitalization Corporate Address The headquarters of Farmers Capital Bank Corporation is located at: 202 West Main Street Frankfort, Kentucky 40601 Direct correspondence to: Farmers Capital Bank Corporation P.O. Box 309 Frankfort, Kentucky 40602-0309 Phone: (502) 227-1668 www.farmerscapital.com Annual Meeting The annual meeting of shareholders of Farmers Capital Bank Corporation will be held Tuesday, May 11, 2010 at 11:00 a.m. at the main office of Farmers Bank & Capital Trust Company, Frankfort, Kentucky. 32 Form 10-K For a free copy of Farmers Capital Bank Corporation's Annual Report on Form 10-K filed with the Securities and Exchange Commission, please write: C. Douglas Carpenter, Senior Vice President, Secretary, & Chief Financial Officer Farmers Capital Bank Corporation P.O. Box 309 Frankfort, Kentucky 40602-0309 Phone:(502) 227-1668 Web Site Access to Filings All reports filed electronically by the Company to the United States Securities and Exchange Commission, including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports, are available at no cost on the Company’s Web site at www.farmerscapital.com. NASDAQ Market Makers J.J.B. Hilliard, W.L. Lyons, Inc. Morgan, Keegan and Company (502) 588-8400 (800) 260-0280 (800) 444-1854 UBS Securities, LLC Howe Barnes Investments, Inc. (859) 269-6900 (800) 621-2364 (502) 589-4000 The Transfer Agent and Registrar for Farmers Capital Bank Corporation is American Stock Transfer & Trust Company. American Stock Transfer & Trust Company Shareholder Relations 59 Maiden Lane - Plaza Level New York, NY 10038 PH: (800) 937-5449 Fax: (718) 236-2641 Email: Info@amstock.com Website: www.amstock.com Additional information is set forth under the captions “Shareholder Information” and “Stock Prices” on page 59 under Part II, Item 7 and Note 17 “Regulatory Matters”, in the notes to the Company's 2009 audited consolidated financial statements on pages 89 to 91 of this Form 10-K and is hereby incorporated by reference. 33 Item 6. Selected Financial Data Selected Financial Highlights December 31, (In thousands, except per share data) Results of Operations Interest income $ Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense (Loss) income from continuing operations ) Income from discontinued operations1 Net (loss) income ) Dividends and accretion on preferred shares ) Net (loss) income available to common shareholders ) Per Common Share Data Basic: (Loss) income from continuing operations $ ) $ Net (loss) income ) Diluted: (Loss) income from continuing operations ) Net (loss) income ) Cash dividends declared Book value Tangible book value2 Selected Ratios Percentage of (loss) income from continuing operations to: Average shareholders’ equity (ROE) )% Average total assets3 (ROA) ) Percentage of common dividends declared to income from continuing operations NM Percentage of average shareholders’ equity to average total assets3 Total shareholders’ equity $ Total assets Other term borrowings and notes payable Senior perpetual preferred stock Weighted Average Common Shares Outstanding Basic Diluted 1Includes gain on disposals of $6,417 during 2006. 2Represents total common equity less intangible assets divided by the number of common shares outstanding at the end of the period. 3Excludes assets of discontinued operations in 2006 and 2005. NM-Not meaningful. 34 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Glossary of Financial Terms Allowance for loan losses A valuation allowance to offset credit losses specifically identified in the loan portfolio, as well as management’s best estimate of probable incurred losses in the remainder of the portfolio at the balance sheet date.Management estimates the allowance balance required using past loan loss experience, an assessment of the financial condition of individual borrowers, a determination of the value and adequacy of underlying collateral, the condition of the local economy, an analysis of the levels and trends of the loan portfolio, and a review of delinquent and classified loans. Actual losses could differ significantly from the amounts estimated by management. Dividend payout Cash dividends paid on common shares, divided by net income. Basis points Each basis point is equal to one hundredth of one percent.Basis points are calculated by multiplying percentage points times 100. For example:3.7 percentage points equals 370 basis points. Interest rate sensitivity The relationship between interest sensitive earning assets and interest bearing liabilities. Net charge-offs The amount of total loans charged off net of recoveries of loans that have been previously charged off. Net interest income Total interest income less total interest expense. Net interest margin Taxable equivalent net interest income expressed as a percentage of average earning assets. Net interest spread The difference between the taxable equivalent yield on earning assets and the rate paid on interest bearing funds. Other real estate owned Real estate not used for banking purposes. For example, real estate acquired through foreclosure. Provision for loan losses The charge against current income needed to maintain an adequate allowance for loan losses. Return on average assets (ROA) Net income (loss) divided by average total assets. Measures the relative profitability of the resources utilized by the Company. Return on average equity (ROE) Net income (loss) divided by average shareholders’ equity. Measures the relative profitability of the shareholders' investment in the Company. Tax equivalent basis (TE) Income from tax-exempt loans and investment securities have been increased by an amount equivalent to the taxes that would have been paid if this income were taxable at statutory rates. In order to provide comparisons of yields and margins for all earning assets, the interest income earned on tax-exempt assets is increased to make them fully equivalent to other taxable interest income investments. Weighted average number of common shares outstanding The number of shares determined by relating (a) the portion of time within a reporting period that common shares have been outstanding to (b) the total time in that period. 35 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following pages present management’s discussion and analysis of the consolidated financial condition and results of operations of Farmers Capital Bank Corporation (the “Company” or “Parent Company”), a bank holding company, and its bank and nonbank subsidiaries. Bank subsidiaries include Farmers Bank & Capital Trust Company (“Farmers Bank”) in Frankfort, KY and its significant wholly-owned subsidiaries Leasing One Corporation (“Leasing One”) and Farmers Capital Insurance Corporation (“Farmers Insurance”). Leasing One is a commercial leasing company in Frankfort, KY and Farmers Insurance is an insurance agency in Frankfort, KY; First Citizens Bank in Elizabethtown, KY (“First Citizens”); United Bank & Trust Company (“United Bank”) in Versailles, KY which, during 2008, was the surviving company after the merger with two sister companies of Farmers Bank and Trust Company (“Farmers Georgetown”) and Citizens Bank of Jessamine County (“Citizens Jessamine”); United Bank had one subsidiary at year-end 2009, EGT Properties, Inc. EGT Properties is involved in real estate management and liquidation for certain repossessed properties of United Bank.; The Lawrenceburg Bank and Trust Company in Lawrenceburg, KY; Kentucky Banking Centers, Inc. in Glasgow, KY (“KBC”), which was sold during 2006; and Citizens Bank of Northern Kentucky, Inc. (“Citizens Northern”) in Newport, KY (“Citizens Northern”). Citizens Northern had one subsidiary at year-end 2009, ENKY Properties, Inc. ENKY Properties is involved in real estate management and liquidation for certain repossessed properties of Citizens Northern. The Company has four active nonbank subsidiaries, FCB Services, Inc. (“FCB Services”), Kentucky General Holdings, LLC (“Kentucky General”), FFKT Insurance Services, Inc. (“FFKT Insurance”), and EKT Properties, Inc. (“EKT”). FCB Services is a data processing subsidiary located in Frankfort, KY that provides services to the Company’s banks as well as unaffiliated entities. On August 6, 2009 Kentucky General sold its entire 50% interest in KHL Holdings, LLC to Hamburg Insurance, LLC. KHL Holdings, the parent company of Kentucky Home Life Insurance Company, was a joint venture between the Company and Hamburg Insurance, an otherwise unrelated entity. The Company received gross proceeds of $2.5 million for the sale of KHL Holdings, resulting in a pre-tax gain of $185 thousand. The Company withdrew its financial holding company election upon the sale of KHL Holdings. FFKT Insurance is a captive property and casualty insurance company insuring primarily deductible exposures and uncovered liability related to properties of the Company. EKT was created in 2008 to manage and liquidate certain real estate properties repossessed by the Company. In addition, the Company has three subsidiaries organized as Delaware statutory trusts that are not consolidated into its financial statements. These trusts were formed for the purpose of issuing trust preferred securities. All significant intercompany transactions and balances are eliminated in consolidation. For a complete list of the Company’s subsidiaries, please refer to the discussion under the heading “Organization” included in Part 1, Item 1 of this Form 10-K. The following discussion should be read in conjunction with the audited consolidated financial statements and related footnotes that follow. Forward-Looking Statements This report contains forward-looking statements with the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), under the Private Securities Litigation Reform Act of 1995 that involve risks and uncertainties.In general, forward-looking statements relate to a discussion of future financial results or projections, future economic performance, future operational plans and objectives, and statements regarding the underlying assumptions of such statements.Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore, there can be no assurance that the forward-looking statements included herein will prove to be accurate. Factors that could cause actual results to differ from the results discussed in the forward-looking statements include, but are not limited to: economic conditions (both generally and more specifically in the markets in which the Company and its subsidiaries operate) and lower interest margins; competition for the Company’s customers from other providers of financial services; deposit outflows or reduced demand for financial services and loan products; government legislation, regulation, and changes in monetary and fiscal policies (which changes from time to time and over which the Company has no control); changes in interest rates; changes in prepayment speeds of loans or investment securities; inflation; material unforeseen changes in the liquidity, results of operations, or financial condition of the Company’s customers; changes in the level of non-performing assets and charge-offs; changes in the number of common shares outstanding; the capability of the Company to successfully enter into a definitive agreement for and close anticipated transactions; the possibility that acquired entities may not perform as well as expected; unexpected claims or litigation against the Company; technological or operational difficulties; the impact of new accounting pronouncements and changes in policies and practices that may be adopted by regulatory agencies; acts of war or terrorism; the ability of the parent company to receive dividends from its subsidiaries; the impact of larger or similar financial institutions encountering difficulties, which may adversely affect the banking industry or the Company; the Company or its subsidiary banks' ability to maintain required capital levels and adequate funding sources and liquidity; and other risks or uncertainties detailed in the Company’s filings with the Securities and Exchange Commission, all of which are difficult to predict and many of which are beyond the control of the Company.The Company expressly disclaims any intent or obligation to update any forward-looking statements after the date hereof to conform such statements to actual results or to changes in the Company’s opinions or expectations. 36 Discontinued Operations In June 2006, the Company announced that it had entered into a definitive agreement to sell KBC, its former wholly-owned subsidiary based in Glasgow, Kentucky.In addition, Farmers Georgetown entered into a definitive agreement during August 2006 to sell its Owingsville and Sharpsburg branches in Bath County (the “Branches”).These sales were completed during the fourth quarter of 2006. Results prior to 2006 included herein have been reclassified to conform to the 2006 presentation which displays the operating results of KBC and the Branches as discontinued operations. These reclassifications had no effect on net income or shareholders’ equity. Application of Critical Accounting Policies The Company’s audited consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America and follow general practices applicable to the banking industry. Application of these principles requires management to make estimates, assumptions, and judgments that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. These estimates, assumptions, and judgments are based on information available as of the date of the financial statements; accordingly, as this information changes, the financial statements could reflect different estimates, assumptions, and judgments. Certain policies inherently have a greater reliance on the use of estimates, assumptions, and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates, assumptions, and judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset warrants an impairment write-down or valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility from period to period. The fair values and the information used to record valuation adjustments for certain assets and liabilities are based either on quoted market prices or are provided by other third-party sources, when available. When third-party information is not available, valuation adjustments are estimated in good faith by management primarily through the use of internal cash flow modeling techniques. The most significant accounting policies followed by the Company are presented in Note 1 of the Company’s 2009 audited consolidated financial statements. These policies, along with the disclosures presented in the other financial statement notes and in this management’s discussion and analysis of financial condition and results of operations, provide information on how significant assets and liabilities are valued in the financial statements and how those values are determined. Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions, and estimates underlying those amounts, management has identified the determination of the allowance for loan losses, fair value measurements, and accounting for business acquisitions and related goodwill to be the accounting areas that requires the most subjective or complex judgments, and as such could be most subject to revision as new information becomes available. Allowance for Loan Losses The allowance for loan losses represents credit losses specifically identified in the loan portfolio, as well as management's estimate of probable incurred credit losses in the loan portfolio at the balance sheet date. Determining the amount of the allowance for loan losses and the related provision for loan losses is considered a critical accounting estimate because it requires significant judgment and the use of estimates related to the amount and timing of expected future cash flows on impaired loans, estimated losses on pools of homogeneous loans based on historical loss experience, and consideration of current economic trends and conditions, all of which may be susceptible to significant change. The loan portfolio also represents the largest asset group on the consolidated balance sheets. Additional information related to the allowance for loan losses that describes the methodology and risk factors can be found under the captions “Asset Quality” and “Nonperforming Assets” in this management’s discussion and analysis of financial condition and results of operation, as well as Notes 1 and 4 of the Company’s 2009 audited consolidated financial statements. Fair Value Measurements The carrying value of certain financial assets and liabilities of the Company is impacted by the application of fair value measurements, either directly or indirectly.Fair value is the price that would be received to sell an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. In certain cases, an asset or liability is measured and reported at fair value on a recurring basis, such as investment securities classified as available for sale.In other cases, management must rely on estimates or judgments to determine if an asset or liability not measured at fair value warrants an impairment write-down or whether a valuation reserve should be established. The Company estimates the fair value of a financial instrument using a variety of valuation methods. Where financial instruments are actively traded and have quoted market prices, quoted market prices are used for fair value. The Company characterizes active markets as those where transaction volumes are sufficient to provide objective pricing information, with reasonably narrow bid/ask spreads, and where received quoted prices do not vary widely. When the financial instruments are not actively traded, other observable market inputs, such as quoted prices of securities with similar characteristics, may be used, if available, to determine fair value. Inactive markets are characterized by low transaction volumes, price quotations that vary substantially among market participants, or in which minimal information is released publicly. 37 When observable market prices do not exist, the Company estimates fair value primarily by using cash flow and other financial modeling methods. The valuation methods may also consider factors such as liquidity and concentration concerns. Other factors such as model assumptions, market dislocations, and unexpected correlations can affect estimates of fair value. Changes in these underlying factors, assumptions, or estimates in any of these areas could materially impact the amount of revenue or loss recorded. Additional information regarding fair value measurements can be found in Notes 1 and 18 of the Company’s 2009 audited consolidated financial statements.The following is a summary of the Company’s more significant assets that may be affected by fair value measurements, as well as a brief description of the current accounting practices and valuation methodologies employed by the Company: Available For Sale Investment Securities Investment securities classified as available for sale are measured and reported at fair value on a recurring basis.Available for sale investment securities are valued primarily by independent third party pricing services under the market valuation approach that include, but not limited to, the following inputs: · U.S. Treasury securities are priced using dealer quotes from active market makers and real-time trading systems. · Marketable equity securities are priced utilizing real-time data feeds from active market exchanges for identical securities. · Government-sponsored agency debt securities, obligations of states and political subdivisions, corporate bonds, and other similar investment securities are priced with available market information through processes using benchmark yields, matrix pricing, prepayment speeds, cash flows, live trading data, and market spreads sourced from new issues, dealer quotes, and trade prices, among others sources. At December 31, 2009, all of the Company’s available for sale investment securities were measured using observable market data. Other Real Estate Owned Other real estate owned (“OREO”) includes properties acquired by the Company through actual loan foreclosures and is carried at the lower of cost or fair value less estimated costs to sell. Fair value of OREO is generally based on third party appraisals of the property that includes comparable sales data comprised of significant unobservable inputs. If the carrying amount of the OREO exceeds fair value less estimated costs to sell, an impairment loss is recorded through expense. At December 31, 2009 OREO was $31.2 million compared to $14.4 million at year-end 2008. Impaired Loans Loans are considered impaired when full payment under the contractual terms is not expected. Impaired loans are measured at the present value of expected future cash flows discounted at the loan’s effective interest rate, at the loan’s observable market price, or at the fair value of the collateral based on recent appraisals if the loan is collateral dependent. If the value of an impaired loan is less than the unpaid balance, the difference is credited to the allowance for loan losses with a corresponding charge to provision for loan losses. Loan losses are charged against the allowance for loan losses when management believes the uncollectibility of a loan is confirmed. Appraisals used in connection with valuing collateral dependent loans may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Appraisers take absorption rates into consideration and adjustments are routinely made in the appraisal process to identify differences between the comparable sales and income data available. Such adjustments are usually significant and typically include significant unobservable inputs for determining fair value. Impaired loans were $108 million and $48.4 million at year-end 2009 and 2008, respectively. Accounting for Business Acquisitions and Related Goodwill Prior to January 1, 2009, the Company accounted for its business acquisitions as a purchase in accordance with SFAS No. 141, whereby the purchase price is allocated to the tangible and intangible assets acquired and liabilities assumed based on their estimated fair value. The excess of the purchase price over estimated fair value of the net identifiable assets is allocated to goodwill. Effective January 1, 2009, the Company adopted new accounting guidance that requires the recognition of noncontrolling interests, expensing acquisition related costs, and measuring goodwill or gain from a bargain purchase option, among other requirements. The Company engages third-party appraisal firms to assist in determining the fair values of certain assets acquired and liabilities assumed. Determining fair value of assets and liabilities requires many assumptions and estimates. These estimates and assumptions are sometimes refined subsequent to the initial recording of the transaction with adjustments to goodwill as information is gathered and final appraisals are completed. The changes in these estimates could impact the amount of tangible and intangible assets (including goodwill) and liabilities ultimately recorded on the Company’s balance sheet as a result of an acquisition, and could materially impact the Company’s operating results subsequent to such acquisition. The Company believes that its estimates have been materially accurate in the past. 38 EXECUTIVE LEVEL OVERVIEW The Company offers a variety of financial products and services at its 36 banking locations in 23 communities throughout Central and Northern Kentucky. The most significant products and services include consumer and commercial lending and leasing, receiving deposits, providing trust services, and offering other traditional banking products and services. The primary goals of the Company are to continually improve profitability and shareholder value, maintain a strong capital position, provide excellent service to our customers through our community banking structure, and to provide a challenging and rewarding work environment for our employees. The Company generates a significant amount of its revenue, cash flows, and net income from interest income and net interest income, respectively.Interest income is generated by earnings on the Company’s earning assets, primarily loans and investment securities.Net interest income is the excess of the interest income earned on earning assets over the interest expense paid on amounts borrowed to support those earning assets.Interest expense is paid primarily on deposit accounts and other short and long-term borrowing arrangements.The ability to properly manage net interest income under changing market environments is crucial to the success of the Company. Managing credit risk, or the risk of loss due to customers or other counterparties not being able to meet their financial obligations under agreed upon terms, is also a factor that can significantly influence the operating results of the Company. The severe downturn in financial markets and in the overall economy during 2008 and into 2009 created unprecedented market volatility. Certain capital markets ceased to function and credit markets were unavailable to many businesses and consumers. In response, the U.S. government took extraordinary steps to stabilize financial markets by enacting broad legislation and regulatory initiatives that included the largest stimulus plan in its history. While there are signs of improvement in the U.S. financial markets and the overall economy, certain key metrics, such as high unemployment and lower real estate values, have had a significant negative impact on the Company’s operations. These events have had a direct impact on the Company in the form of higher nonperforming loans, an increase in the allowance for loan losses, and higher net loan charge-offs. Following are the more significant events that summarize the Company’s operating results for 2009. · The Company recorded a one-time, non-cash, pretax goodwill impairment charge of $52.4 million during the fourth quarter of 2009 which does not impact regulatory capital. The impairment charge was attributed to the decline in the Company’s common share price, which has suffered similar to other peer financial institutions as a result of continuing economic weaknesses and heightened market concern surrounding the credit risk profile and capital positions of financial institutions. · Nonperforming assets have grown as a result of an increasing number of our borrowers that are unable to repay their loans due mainly as a result of the ongoing economic challenges that they and their customers face. This has resulted in lower interest income, a higher provision for loans losses, and impairment charges related to properties that the Company has repossessed in an attempt to satisfy customer loan obligations. · The Parent Company and three of its subsidiary banks have entered into agreements with their respective banking regulator primarily as a result of higher levels of nonperforming loans. The agreements with these three bank subsidiaries require them, among other things, to increase and maintain future capital ratios in certain increments over the next two quarters. Although each of the subsidiary banks are considered “well-capitalized” by historically established measures at December 31, 2009, banking authorities are increasingly requiring banks to maintain higher capital levels as a cushion for dealing with further deteriorating loan portfolios. · During the first quarter of 2009 the Company received a $30.0 million equity investment by the U.S. Department of Treasury (“Treasury”) as part of its Capital Purchase Program. The Company issued to the Treasury 30 thousand shares of Series A, no par cumulative perpetual preferred stock and a warrant to purchase an additional 223,992 common shares at a price of $20.09. · The Company put in motion a plan to improve its capital position toward the end of 2009. Part of that plan includes reducing the quarterly common stock dividend announced during the fourth quarter of 2009 to $.10 per share from the previous amount of $.25 per share. The Company decided to forgo declaring dividends on its common stock entirely in the first quarter of 2010 for an undetermined time period. The Company also filed a registration statement on Form S-3 with the SEC that became effective in the fourth quarter. As part of that filing, equity securities of the Company of up to a maximum aggregate offering price of $70 million could be offered for sale in one or more public or private offerings at an appropriate time.The Company continues to explore potential capital raising scenarios. However, no determination as to if or when a capital raise will be completed has been made. Net proceeds from a potential sale of securities under the registration statement could be used for any corporate purpose determined by the Company’s board of directors. · In January 2010, the Company named Lloyd C. Hillard, Jr. as its president and chief executive officer following the resignation of the previous chief executive officer. 39 RESULTS OF OPERATIONS A one-time, non-cash, $46.5 million after tax goodwill impairment charge led to a net loss for the twelve months ended December 31, 2009 of $44.7 million or $6.32 per common share compared to net income of $4.4 million or $.60 per common share for the same twelve months of 2008. The $52.4 million pretax goodwill impairment charge was recorded during the fourth quarter of 2009 and represents the entire amount of goodwill previously reported. The goodwill impairment charge had a negative impact of $6.31 per common share. The impairment charge represents a one-time accounting transaction that had no impact on cash flows, liquidity, or key regulatory capital ratios of the Company or its bank subsidiaries. The goodwill impairment charge was primarily the result of a prolonged decline in the stock price of the Company, a situation similar to many of its peer banks and other financial institutions.Lower stock prices are mainly attributed to the continuing economic weaknesses and increased market concern surrounding the credit risk and capital positions of financial institutions. Other significant factors impacting net income in the annual comparison include the following: · The provision for loan losses increased $15.4 million in the current twelve months compared to a year ago. · Net interest income decreased $4.9 million or 8.4% due mainly to lower interest on earning assets, primarily loans, which were negatively impacted by higher nonaccrual loans and loans that have repriced downward. · Net interest margin was 2.85% in the current twelve months, a decrease of 40 basis points from 3.25% in the prior-year twelve months. Net interest spread decreased 37 basis points to 2.61% from 2.98% driven mainly by the loan portfolio. · Noninterest income in the current year increased $18.4 million or 187%. The increase is mainly due to the impact of the other-than-temporary impairment (“OTTI”) charge recorded during 2008 related to the Company’s investment in preferred stocks of the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association (collectively, the “GSE’s”). This non-cash transaction reduced noninterest income during 2008 by $14.0 million. Noninterest income for 2009 was also positively impacted by a $3.7 million increase in net gains on the sale of investment securities. · The $55.0 million increase in noninterest expense is mainly attributed to the one-time, non-cash goodwill $52.4 million pre-tax impairment charge previously discussed along with an increase in deposit insurance expense of $2.7 million. The increase in deposit insurance expense is due in part to the special assessment imposed by the Federal Deposit Insurance Corporation during the current year as part of its plan to replenish the Deposit Insurance Fund. The Company was able to offset a portion of its deposit insurance expense in the prior year with a one-time assessment credit it received during 2006. · The $7.9 million increase in income tax benefit is due mainly to the impact of the goodwill impairment charge. A portion of the Company’s previously recorded goodwill was created in taxable business combinations and therefore was able to record a tax benefit of $5.9 million attributed to the impairment charge. Return on assets (“ROA”) was (1.98)% in 2009, a decrease of 219 basis points from .21% for the prior year-end. The goodwill impairment charge, provision for loan losses, and net interest margin contributed 232 basis points, 67 basis points, and 40 basis points, respectively to lower ROA in the comparison. These negative effects were partially offset by 79 basis points higher noninterest income as a percentage of average assets and a benefit of 34 basis points attributed to income taxes. Return on equity (“ROE”) for 2009 was (22.68)% compared to 2.62% for 2008. The lower ROE is mainly attributed to the $44.7 million net loss for the year. Interest Income Interest income results from interest earned on earning assets, which primarily include loans and investment securities. Interest income is affected by volume (average balance), composition of earning assets, and the related rates earned on those assets. Total interest income for 2009 was $101 million, a decrease of $13.0 million or 11.4% compared to the previous year. Interest income decreased across nearly all major earning asset categories and was driven primarily by lower average rates earned. The Company’s tax equivalent yield on earning assets was 5.2% for 2009, a decrease of 95 basis points compared to 6.2% for 2008. Interest and fees earned on loans was $76.6 million for 2009, a decrease of $10.0 million or 11.5% compared to $86.6 million a year earlier. The decline in interest and fees on loans is due mainly to a 79 basis point lower average rate earned, which offset a slight increase of $4.4 million or .3% in average loans outstanding in the comparable period. The lower average rate earned on loans is reflective of competitive and economic pressures impacting the pricing of new loans and variable rate loans that have in the aggregate adjusted downward upon their repricing interval. Restructured loans, which often include rate concessions made to the borrower, were $17.9 million at year-end 2009 and had a negative impact on interest income. An increase in the average balance outstanding of nonaccrual loans have also contributed to the decrease in interest income on loans in the comparison. The tax equivalent yield on loans was 5.9% for 2009 compared to 6.7% for 2008. Interest on taxable investment securities was $20.4 million for 2009, a decrease of $2.5 million or 10.8% compared to $22.9 million a year ago. The decrease is primarily rate driven and reflects a 79 basis point decline in the average rate earned in 2009 to 4.6% from 5.4% in 2008. A $20.1 million or 4.7% increase in volume partially offset the impact from the lower average rate earned in the comparison. The decrease in the average rate earned is mainly due to principal prepayments received on mortgaged-backed securities and other called or sold bonds. The proceeds from these payments were reinvested at rates that were lower than their original book yield. A large portion 40 of these investments had originally been made during periods of higher rates, prior to the dramatic reductions in overall market interest rates that took place in the fourth quarter of 2008. Interest on nontaxable investment securities was $3.6 million for 2009, an increase of $339 thousand or 10.5% compared to 2008 and was driven by an increase in the average balance outstanding of $11.2 million or 12.9%. Average balances outstanding increased as a result of improved interest rate spreads available in the market as compared to other taxable alternatives. Interest income from short-term temporary investments, which include time deposits in other banks and federal funds sold and securities purchased under agreements to resell, decreased $897 thousand or 74.8% due to a lower average rate earned. The average rate earned on temporary investments for 2009 was .23%, a decrease of 160 basis points compared to 1.83% for 2008. The lower average rate earned is consistent with the available short-term market yields, particularly that of the federal funds rate, which began 2008 at 4.25% before falling sharply to near zero percent by year-end 2008 and remained at that level throughout 2009. Interest Expense Interest expense results from incurring interest on interest bearing liabilities, which include interest bearing deposits, federal funds purchased, securities sold under agreements to repurchase, and other short and long-term borrowed funds. Interest expense is affected by volume, composition of interest bearing liabilities, and the related rates paid on those liabilities. Total interest expense was $47.1 million for 2009, a decrease of $8.1 million or 14.6% compared to $55.1 million for the prior year. Interest expense decreased mainly as a result of a lower average rate paid on interest bearing liabilities, particularly on deposits, in an overall lower interest rate environment. The average rate paid on interest bearing liabilities was 2.6% for 2009, a decrease of 58 basis points compared to 3.2% for 2008. The downward trend in interest expense for 2009 closely resembles the trend for interest income, particularly for shorter-term deposits and borrowing agreements. The federal funds rate was 4.25% at the beginning of 2008. It fell to near zero percent by the end of 2008 and remained at that level for all of 2009. New deposits and other borrowing arrangements as well as the repricing of existing deposits and borrowings at lower market interest rates, particularly for shorter-term instruments, resulted in overall lower interest expense in the comparable periods. Interest expense on deposit accounts declined $5.8 million or 15.0% in the annual comparison. The decrease in interest expense on deposits was led by lower interest on time deposits of $3.2 million or 9.6%. Although average time deposits increased by $109 million, an 87 basis point lower average rate paid of 3.4% more than offset the higher average outstanding balances. Interest expense on savings and interest bearing demand deposits decreased $1.5 million or 43.5% and $1.1 million or 60.5% in 2009 compared to 2008. The decrease in interest expense on savings and interest bearing demand accounts were largely driven by lower average rates paid of 57 basis points and 41 basis points, respectively and, to a smaller extent, lower average balances outstanding. Interest expense on short-term and long-term borrowing decreased $1.3 million or 74.6% and $885 thousand or 6.2%, respectively. The decrease in interest expense on borrowings was due mainly to lower average rates paid and, in the case of short-term borrowings, a lower average outstanding balance in 2009 compared to a year ago. The average rate paid on short-term borrowings was .72% for 2009, a decrease of 148 basis points compared to 2.2% for 2008. Average outstanding balances for short-term borrowings declined $18.2 million or 22.5% in 2009 primarily related to reductions in federal funds purchased transactions pertaining to correspondent banking activities. The average rate paid on long-term borrowings was 4.1% for 2009, a decrease of 28 basis points compared to 4.3% for 2008. Net Interest Income Net interest income is the most significant component of the Company’s operating earnings. Net interest income is the excess of the interest income earned on earning assets over the interest paid for funds to support those assets. The two most common metrics used to analyze net interest income are net interest spread and net interest margin.Net interest spread represents the difference between the yields on earning assets and the rates paid on interest bearing liabilities.Net interest margin represents the percentage of net interest income to average earning assets.Net interest margin will exceed net interest spread because of the existence of noninterest bearing sources of funds, principally demand deposits and shareholders’ equity, which are also available to fund earning assets.Changes in net interest income and margin result from the interaction between the volume and the composition of earning assets, their related yields, and the associated cost and composition of the interest bearing liabilities. Accordingly, portfolio size, composition, and the related yields earned and the average rates paid can have a significant impact on net interest spread and margin. The table that follows represents the major components of interest earning assets and interest bearing liabilities on a tax equivalent basis.To compare the tax-exempt asset yields to taxable yields, amounts in the table are adjusted to pretax equivalents based on the marginal corporate Federal tax rate of 35%. Tax equivalent net interest income was $56.4 million for 2009, a decrease of $4.8 million or 7.8% compared to $61.1 million for 2008. The net interest margin was 2.9%, a decrease of 40 basis points from 3.3% in the prior year. Net interest spread accounted for 37 basis points of the lower net interest margin and was 2.6% for 2009 compared to 3.0% for 2008. The impact of noninterest bearing sources of funds negatively impacted net interest margin by 3 basis points in the comparison.The effect of noninterest bearing sources of funds on net interest margin typically decreases as the average cost of funds declines. 41 During 2009, the Company’s tax equivalent yield on total earning assets was 5.2%, a decrease of 95 basis points from 6.2% for 2008. The average cost of funds was 2.6%, a decrease of 58 basis points compared to 3.2% for 2008. This resulted in a net interest spread of 2.6% and 3.0% for year-ends 2009 and 2008 as discussed above. The Company expects its net interest margin to remain relatively flat or increase slightly in the near term according to internal modeling using expectations about future market interest rates, the maturity structure of the Company’s earning assets and liabilities, and other factors. Future results could be significantly different than expectations. Net interest income for 2009 includes $3.1 million related to the Company’s balance sheet leverage transaction that took place during the fourth quarter of 2007. This represents a decrease of $331 thousand or 9.5% compared to $3.5 million for 2008. The leverage transaction, while positively impacting net interest income and net income, trimmed net interest margin by 15 basis points and 22 basis points for 2009 and 2008, respectively. The Company continues to actively monitor and proactively manage the rate sensitive components of both its assets and liabilities in a continuously changing and difficult market environment. This task has become increasingly more difficult following the extreme market disruptions and economic downturn that began in 2008. Competition in the Company’s market areas continues to be intense. The overall interest rate environment remains low by historical measures. The Federal Reserve has kept its short-term federal funds target rate near zero percent since mid-December 2008. Current data suggests, however, that the federal funds target rate may begin to tick upwards beginning in 2010. Yields on Treasury securities of medium and longer-term maturity structures have experienced increases already. For instance, two and ten year Treasury notes and bonds increased 37 basis points and 197 basis points at year-end 2009 compared to year-end 2008. The prime interest rate, which has a significant impact on the Company’s interest income on loans, has moved in a manner similar to that of the short-term federal funds rate. The prime rate was 7.25% to ent Registered Public Accounting Firm CEO Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 CFO Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certifications Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Annual Certification of Chief Executive Officer Pursuant to 31 C.F.R. 30.15 Annual Certification of Chief Financial Officer Pursuant to 31 C.F.R. 30.15
